 

﻿

 

 

 

﻿

EXHIBIT 10.1

 

 

﻿

SUPPLEMENTAL AGREEMENT

﻿Dated JUNE 29,  2016

BETWEEN

 

VAALCO GABON (ETAME), INC.,

 

VAALCO ENERGY, INC.

 

AND

 

INTERNATIONAL FINANCE CORPORATION

 

 

relating to a Loan Agreement dated January 30, 2014

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is dated June 29, 2016 and made

BETWEEN:

(1)



VAALCO GABON (ETAME), INC., a corporation organized and existing under the laws
of the State of Delaware, the United States of America and operating in Gabon
through its branch (the "Borrower");  

(2)



VAALCO ENERGY, INC., a corporation organized and existing under the laws of the
State of Delaware, the United States of America (the "Sponsor", and together
with the Borrower, the "Obligors"); and

(3)



INTERNATIONAL FINANCE CORPORATION, an international organization established by
Articles of Agreement among its member countries including the Republic of Gabon
("IFC").

BACKGROUND

(A)



Pursuant to the terms and conditions set forth in the Loan Agreement dated as of
January 30, 2014 between the Borrower and IFC (the "Loan Agreement"), the
Borrower requested IFC to provide, and IFC agreed to provide, Loans and Rollover
Loans (in the aggregate principal amount of up to sixty-five million Dollars
($65,000,000)) to implement the Project.

(B)



As of the date of this Agreement, the Borrower has taken disbursements under the
Loan Agreement of Loans and Rollover Loans in the aggregate principal amount of
$15,000,000. 

(C)



Pursuant to this Agreement, which is supplemental to and amends the Loan
Agreement, the Borrower and IFC have agreed to certain modifications to the Loan
Agreement, including the conversion of the existing reserve based lending
facility to a term loan facility and a reduction of the aggregate Commitment to
twenty million Dollars ($20,000,000). 

(D)



Also pursuant to this Agreement, IFC has agreed to a request by the Borrower to
waive compliance with certain covenants under the Loan Agreement, subject to and
in accordance with the terms and conditions set forth herein.

(E)



The Sponsor has consented to the amendments to the Loan Agreement contemplated
by this Agreement.

IT IS AGREED as follows:

1.



Interpretation

1.1



Definitions

(a)



In this Agreement:

"Amended and Restated Loan Agreement" means the Loan Agreement as amended and
restated by this Agreement.

(b)



Capitalized terms defined in the Loan Agreement have, unless expressly defined
in this Agreement, the same meaning in this Agreement.



 

--------------------------------------------------------------------------------

 

 

 

1.2



Construction

The provisions of Sections 1.04 (Interpretation), 8.05 (Applicable Law and
Jurisdiction), 8.07 (Successors and Assignees), 8.08 (Amendments, Waivers and
Consents), 8.09 (Counterparts),  8.10 (Severability) and 8.11 (Rights of Third
Parties) of the Loan Agreement apply to this Agreement as though they were set
out in full in this Agreement except that references to the Loan Agreement are
to be construed as references to this Agreement.    

2.



Amendments

(a)



Subject as set out below, the Loan Agreement will be amended from the Effective
Date so that it reads as if it were restated in the form set out in Schedule 2
(Amended and Restated Loan Agreement).

(b)



The "Effective Date" is the date on which the IFC notifies the Borrower that it
has received all of the documents set out in Schedule 1 (Conditions Precedent)
in form and substance satisfactory to the IFC.

(c)



If IFC fails to give the notification under paragraph (b) above on or before the
day falling 10 Business Days after the date of this Agreement, the Loan
Agreement will not be amended in the manner contemplated by this Agreement.    

3.



Waivers

3.1



Request for Conditional Waiver of Section 6.01(o)

(a)



Pursuant to Section 6.01(o) of the Loan Agreement, the Borrower covenants to
ensure that on each Quarter End Date, the ratio of Net Debt as at that Quarter
End Date to EBITDAX for the Relevant Period ending on that Quarter End Date
shall be less than 3.0:1.  For each of the Quarter End Dates that will occur on
June 30, 2016, September 30, 2016 and December 31, 2016, the Borrower has
determined that the ratio of Net Debt to EBITDAX will exceed 3.0:1. 

(b)



In accordance with Sections 5.04 and 8.08 of the Loan Agreement and in order to
permit the Borrower to enter into this Agreement and to request disbursement of
the Term Loans, IFC hereby agrees to the request of the Borrower to waive
compliance with the covenant in Section 6.01(o) for each of the Quarter End
Dates occurring on June 30, 2016, September 30, 2016 and December 31, 2016,
subject to the condition that the Borrower shall ensure that on each of June 30,
2016, September 30, 2016 and December 31, 2016, the ratio of Net Debt as at that
Quarter End Date to EBITDAX for the Relevant Period ending on that Quarter End
Date shall be less than 5.0:1.

3.2



Request for Conditional Waiver of Section 6.02(a)(ii)(D)

(a)



Pursuant to Section 6.02(a)(ii)(D) of the Loan Agreement, the Borrower covenants
that it shall not make any Restricted Payments if,  either prior to or after
making such Restricted Payment, the ratio of Net Debt as at the most recent
Quarter End Date to EBITDAX for the Relevant Period ending on that Quarter End
Date would be equal to or greater than 3.0:1.  For each of the Quarter End Dates
that will occur on June 30, 2016, September 30,



 

--------------------------------------------------------------------------------

 

 

 

2016 and December 31, 2016, the Borrower has determined that the ratio of Net
Debt to EBITDAX will exceed 3.0:1.

(b)In accordance with Sections 5.04 and 8.08 of the Loan Agreement, IFC hereby
agrees to the request of the Borrower to waive compliance with the condition in
6.02(a)(ii)(D) for any Restricted Payment requested during the Restricted
Payment Periods immediately following June 30, 2016, September 30, 2016 and
December 31, 2016, subject to the conditions that (i) the Borrower shall not
make any Restricted Payments during such Restricted Payment Periods if, either
prior to or after making such Restricted Payment, the ratio of Net Debt as at
the relevant Quarter End Date to EBITDAX for the Relevant Period ending on that
Quarter End Date would be equal to or greater than 5.0:1 and (ii) any such
Restricted Payments shall be applied by the Sponsor to conduct its business and
the business of the Borrower in the ordinary course so as to maintain each
business as a going concern.

3.3



Effectiveness of Waivers

The waivers contained in this Section 3 shall become effective as of the
Effective Date.

4.



Agreement and Acknowledgement 

4.1



Filing with MOF and MOH

Within 10 Business Days after the Effective Date, the Borrower agrees to file a
copy of this Agreement with each of the Minister in charge of Finance of Gabon
and the Minister in charge of Petroleum of Gabon.

4.2



Conversion Obligations

Each of the Obligors acknowledges and confirms the obligation of the Borrower to
complete the Conversion to the satisfaction of IFC in accordance with the terms
of Section 5.01(a) of the Loan Agreement and that certain Waiver Letter dated as
of August 25, 2014, by and among the Borrower, the Sponsor, and VAALCO
International (as modified on or about May 6, 2015).

5.



Representations

5.1



Representations

The representations and warranties set out in this Section 5 are made on the
date of this Agreement to IFC by each Obligor.

5.2



Legal validity

(a)



This Agreement is its legally binding, valid and enforceable obligation.

(b)



This Agreement is in the proper form for its enforcement in the jurisdiction of
its incorporation.



 

--------------------------------------------------------------------------------

 

 

 

5.3



Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
this Agreement does not conflict with:

(a)



any law or regulation applicable to it;

(b)



its Charter; or

(c)



any document which is binding upon it in a manner which has or is reasonably
likely to have a Material Adverse Effect.

5.4



Power and authority

It has the power to enter into and perform, and has taken all necessary action
to authorize the entry into and performance of, this Agreement and the
transactions contemplated by this Agreement.

5.5



Authorizations

All Authorizations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Agreement have been obtained or effected (as appropriate) and are in
full force and effect.

5.6



Loan Agreement

(a)



The Borrower confirms to IFC that on the date of this Agreement and on the
Effective Date, the representations and warranties in Section 4.01
(Representations and Warranties) of the Loan Agreement:

(i)



are true; and

(ii)



would also be true if references to the Loan Agreement are construed as
references to the Amended and Restated Loan Agreement.

(b)



In each case, the representations and warranties made in Article IV of the Loan
Agreement are true and correct in all material respects on and as of the date of
this Agreement and the Effective Date with the same effect as if those
representations and warranties had been made on and as of the date of this
Agreement and the Effective Date. 

5.7



Guarantee, Subordination and Share Retention Agreement

(a)



The Sponsor confirms to IFC that on the date of this Agreement and on the
Effective Date, the representations and warranties in Section 18.01 (Sponsor’s
Representations and Warranties) of the Guarantee, Subordination and Share
Retention Agreement:

(i)



are true; and

(ii)



would also be true if references to the Loan Agreement are construed as
references to the Amended and Restated Loan Agreement.



 

--------------------------------------------------------------------------------

 

 

 

(b)



In each case, the representations and warranties made in Section 18.01
(Sponsor’s Representations and Warranties) of the Guarantee, Subordination and
Share Retention Agreement are true and correct in all material respects on and
as of the date of this Agreement and the Effective Date with the same effect as
if those representations and warranties had been made on and as of the date of
this Agreement and the Effective Date.   

6.



Guarantee

On the Effective Date, each Obligor:

(a)



confirms its acceptance of the Amended and Restated Loan Agreement;

(b)



agrees that it is bound as an Obligor by the terms of the Amended and Restated
Loan Agreement; and

(c)



in the case of Sponsor, confirms that its guarantee and other obligations under
the Guarantee, Subordination and Share Retention Agreement:

(i)



continue in full force and effect on the terms of the Amended and Restated Loan
Agreement; and

(ii)



extend to the obligations of the Obligors under the Transaction Documents
(including the Amended and Restated Loan Agreement).

7.



Security

7.1



Confirmation

On the Effective Date, the Borrower confirms that:

(a)



any security interest created by it under the Debenture and the Reinsurance
Assignment Deed extends to the obligations of the Borrower under the Transaction
Documents (including the Amended and Restated Loan Agreement) subject to any
limitations set out in the Debenture and the Reinsurance Assignment Deed;

(b)



the obligations of the Borrower arising under the Amended and Restated Loan
Agreement are included in the Secured Obligations (as defined in each of the
Debenture and the Reinsurance Assignment Deed) subject to any limitations set
out in the Debenture and the Reinsurance Assignment Deed; and

(c)



the security interests created under the Security Documents continue in full
force and effect on the terms of the respective Security Documents.

7.2



No New Security Interest

No part of this Agreement is intended to or will create a registrable Security
(as defined in the Debenture).



 

--------------------------------------------------------------------------------

 

 

 

8.



Miscellaneous 

(a)



Each of this Agreement and the Amended and Restated Loan Agreement is a
Transaction Document.

(b)



Subject to the terms of this Agreement, the Amended and Restated Loan Agreement
will remain in full force and effect and, from the Effective Date, the Amended
and Restated Loan Agreement and this Agreement will be read and construed as one
document.

(c)



The waivers set forth in Section 3 shall not constitute a waiver of any action
or transaction other than as specifically provided in Section 3, and shall not
constitute a modification of any provision, term or condition of the Amended and
Restated Loan Agreement or any other Transaction Document except solely to the
extent and solely for the purposes described in Section 3.   Other than as
expressly set out in Section 3, such waivers do not waive or impair in any way
IFC’s rights under the Amended and Restated Loan Agreement or other Transaction
Documents, in particular any remedy for breach of any of the covenants by any of
the Borrower, the Sponsor or VAALCO International.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.





 

--------------------------------------------------------------------------------

 

 

 



Schedule 1 ﻿

Conditions Precedent

1.



Corporate documentation

1.1A certified copy of the Charter of the Sponsor

1.2A Certificate of Incumbency and Authority of the Borrower in the form of
Schedule 1 to the Amended and Restated Loan Agreement

1.3A Certificate of Incumbency and Authority of the Sponsor in the form of
Schedule 1 to the Amended and Restated Loan Agreement

2.



Legal opinions

2.1A legal opinion of Andrews Kurth LLP as to Delaware law, addressed to IFC.

2.2A legal opinion of in house counsel, addressed to IFC.

2.3A legal opinion of Allen & Overy LLP as to English law, addressed to IFC.

2.4A legal opinion of Project Lawyers as to Gabonese law, addressed to IFC.

3.



Other documents and evidence

(a)Written confirmation of VAALCO International that its obligations under the
Pledge of Shares shall continue in full force and effect on the terms of the
Pledge of Shares notwithstanding the amendment and restatement of the Loan
Agreement.

(b)Certifications of the Borrower, made as of the Effective Date, in the form
included in Schedule 2 to the Amended and Restated Loan Agreement, relating to
the conditions specified in Section 5.02 of the Amended and Restated Loan
Agreement.

(c)An updated IFC Base Case. 

(d)A  certified copy of any other Authorization or other document, opinion or
assurance which the IFC considers to be necessary or desirable (if it has
notified the Borrower and/or the Sponsor accordingly) in connection with the
entry into and performance of the transactions contemplated by, this Agreement
or for the validity and enforceability of this Agreement.

(e)Evidence satisfactory to IFC that the amount standing to the credit of the
VAALCO Operating Account is not less than the Minimum Interest/Fees Reserve
Amount.

(f)Evidence that all fees, costs and expenses then due and payable from the
Borrower under this Agreement (including all fees and expense of IFC’s counsel
incurred in connection with this Agreement) have been paid.





 

--------------------------------------------------------------------------------

 

 

 



Schedule 2 ﻿

Amended and Restated Loan Agreement

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Amended & Restated
Loan Agreement

﻿

﻿

﻿

between

﻿

﻿

﻿

VAALCO GABON (ETAME), INC.

﻿

﻿

﻿

and

﻿

﻿

﻿

INTERNATIONAL FINANCE CORPORATION

﻿

﻿

﻿

﻿

﻿

﻿

Dated January 30, 2014,  
as amended and restated on June 29, 2016,

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

 

AMENDED & RESTATED LOAN AGREEMENT

﻿

﻿

THIS AGREEMENT is dated January 30, 2014, as amended and restated on June 29,
2016, between:

﻿

(1)VAALCO GABON (ETAME), INC., a corporation organized and existing under the
laws of the State of Delaware, the United States of America and operating in
Gabon through its branch (the "Borrower"); and

﻿

(2)INTERNATIONAL FINANCE CORPORATION, an international organization established
by Articles of Agreement among its member countries including the Republic of
Gabon ("IFC").

﻿

﻿

ARTICLE I

﻿

Definitions and Interpretation

﻿

﻿

Section 1.01.  General Definitions.  Wherever used in this Agreement, the
following terms have the meanings opposite them:

﻿

"Accounting Principles"United States Generally Accepted Accounting Principles
(US-GAAP) promulgated by the Financial and Accounting Standards Board, together
with its pronouncements thereon from time to time, and applied on a consistent
basis;

﻿

"Additional Term Tranche"has the meaning assigned to it in Section 3.01(a)(iv)
or, where the context so requires, the amount of the facility disbursed and
outstanding thereon to the extent not cancelled or reduced pursuant to this
Agreement;

﻿

"Additional Term Tranche

Commitment"five million Dollars ($5,000,000) to the extent not cancelled or
reduced by IFC under this Agreement;

﻿

"Affiliate"in respect of any Person, any other Person directly or indirectly
Controlling, Controlled by or under common Control with, such Person;

﻿

"Affiliate

Subordinated Debt"has the meaning assigned to it in the Guarantee, Subordination
and Share Retention Agreement;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Annual Monitoring

Report"the annual monitoring report substantially in the form attached as
Schedule 10 hereto setting out the specific social, environmental and
developmental impact information to be provided by the Borrower in respect of
the Project as such form of Annual Monitoring Report may be amended or
supplemented from time to time with IFC's consent;  

﻿

"Applicable E&S Law" all applicable statutes, laws, ordinances, rules and
regulations of Gabon, including licenses, permits or other governmental
Authorizations setting standards concerning environmental, social, labor, health
and safety or security risks of the type contemplated by the Performance
Standards or imposing liability for the breach thereof;

﻿

"Auditors"Deloitte or such other firm that the Borrower appoints from time to
time as its auditors pursuant to Section 6.01 (d) (Affirmative Covenants);

 

"Authority"any national, supranational, regional or local government or
governmental, administrative, fiscal, judicial, or government-owned body,
department, commission, authority, tribunal, agency or entity, or central bank
(or any Person, whether or not government owned and howsoever constituted or
called, that exercises the functions of a central bank);

﻿

"Authorization"any consent, registration, declaration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period and all corporate, creditors'
and stockholders' approvals or consents;

﻿

"Authorized Investments"(a)cash in hand and/or time deposits in Dollars with the
VAALCO Accounts Bank; 

﻿

(b)Dollar-denominated commercial paper maturing in 270 days or less from the
date of issuance which at the time of acquisition is rated A-1 or better by
Standard & Poor's Ratings Group or P-1 or better by Moody's Investor Service,
Inc.; and

﻿

(c)Dollar-denominated bank instruments maturing within one year after their
acquisition, issued by Eligible Banks;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Authorized Representative"any natural person who is duly authorized by the
Borrower, VAALCO International or the Sponsor, as the case may be, to act on its
behalf for the purposes specified in, and whose name and a specimen of whose
signature appear on, the Certificate of Incumbency and Authority most recently
delivered to IFC;

﻿

"Available Amount" for any Tranche, as of any time, the Maximum Available Amount
for that Tranche,

﻿

minus:

﻿

(1)the amount of any Loans then outstanding under that Tranche; and

﻿

(2)in relation to any proposed Loan under that Tranche (other than a Rollover
Loan), the amount of any Loans that have been requested by the Borrower and are
due to be made under that Tranche on or before the date of the proposed Loan;

﻿

"Availability Period"subject to the conditions set forth in Article V, (i) for
any Revolving Loan, the period from the date of this Agreement to but excluding
the Effective Date and (ii) for the Term Loan under the Additional Term Tranche,
the period beginning on and including the Effective Date to and including
December 31, 2016;

﻿

"Borrower"has the meaning assigned to it in the preamble of this Agreement;

﻿

"Business Day"a day when banks are open for business in New York, New York or,
solely for the purpose of determining the Interest Rate other than pursuant to
Section 3.03 (d) (ii) (Interest), London, England;

﻿

"CAO"the Compliance Advisor Ombudsman, an independent accountability mechanism
for IFC that impartially responds to environmental and social concerns of
affected communities and aims to enhance outcomes;

﻿

"CEMAC"the Central African Economic and Monetary Community;

﻿

"CEMAC Act"CEMAC act n°01/CEMAC/UMAC/CM dated 2 October 2012 as published in the
gazette of the Republic of Gabon on 15 October 2013;

﻿

"Certificate of Incumbency

and Authority"a certificate provided to IFC in the form of Schedule 1;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Charter"with respect to the Borrower or any other Person (other than a natural
Person), its articles of incorporation, bylaws, and/or such other constitutive
documents of that Person, howsoever called;

﻿

"Coercive Practice"has the meaning assigned to it in Annex A;

﻿

"Collusive Practice"has the meaning assigned to it in Annex A;

﻿

"Commitment"(i) for the Senior Tranche, the Senior Tranche Commitment, (ii) for
the Subordinated Tranche, the Subordinated Tranche Commitment, (iii) for the
Initial Term Tranche, the Initial Term Tranche Commitment and (iv) for the
Additional Term Tranche, the Additional Term Tranche Commitment;

﻿

"Contribution Agreement"the agreement to be entered into between VAALCO Gabon
(Etame), Inc. and VAALCO Gabon S.A. in connection with the Conversion and
associated documentation and other formalities required for the enforceability
thereof (including enforcement against third parties),  all in form and
substance satisfactory to IFC;

﻿

"Control"the power to direct the management or policies of a Person, directly or
indirectly, whether through the ownership of shares or other securities, by
contract or otherwise, provided that the direct or indirect ownership of
fifty-one per cent (51%) or more of the voting share capital of a Person is
deemed to constitute control of that Person, and "Controlling" and "Controlled"
have corresponding meanings;

﻿

"Conversion"has the meaning assigned to it in Section 5.01(a);

﻿

"Corrupt Practice"has the meaning assigned to it in Annex A;

﻿

"Crude Oil Entitlement

Report"the monthly report prepared by the Operator that provides details
regarding actual crude oil lifting;

﻿

"Debenture"the agreement entitled "Debenture" to be entered into between the
Borrower and IFC and in form and substance satisfactory to IFC;



"Delaware"the State of Delaware, United States of America;

﻿

"Derivative Transaction"any swap agreement, cap agreement, collar agreement,
futures contract, forward contract or similar arrangement with respect to
interest rates, currencies or commodity prices;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Determination Period"initially, the period from the date of this Agreement to
the first Scheduled Redetermination Date, and thereafter each period of six (6)
months beginning on a Redetermination Date and ending on the day immediately
before the next following Redetermination Date;

﻿

"Development Plans"(i) the development and production program(s) relating to the
EEA for the Etame field approved by the GOG on November 8, 2001 and November 17,
2003 and any extensions or amendments thereof, (ii) the development and
production program(s) relating to the EEA for the Avouma and South Tchibala
fields approved by the GOG on March 25, 2005 and any extensions or amendments
thereof, and (iii) any other appraisal, development and production programs in
relation to the Production Sharing Contract for which the Borrower has received
all necessary Authorizations;

﻿

"Dispute"has the meaning assigned to it in Section 8.05 (b);

﻿

"Dollars" and "$"the lawful currency of the United States of America;

﻿

"E&S Action Plan" the plan or plans developed by the Borrower, a copy of which
is attached hereto as Annex B setting out specific social and environmental
measures to be undertaken by the Borrower to enable the Project to be
constructed, equipped and operated in compliance with the Performance Standards,
as such plan may be amended or supplemented from time to time with IFC's
consent;    

﻿

"E&S Management System"the Borrower's social and environmental management
system, as defined in the E&S Action Plan, enabling it to identify, assess and
manage Project risks on an ongoing basis;

﻿

"Ebouri Project"the installation of a new platform with crude oil sweetening
facilities in the Ebouri field;

﻿

"Ebouri Project

Authorizations"the Authorizations set forth in Part 3 of Annex C;

﻿

"Effective Date"has the meaning assigned to it in the Supplemental Agreement;

﻿

"EHS Guidelines"World Bank Group's  Environmental, Health and Safety Guidelines
for Offshore Oil and Gas Developments, dated April 30, 2007;

﻿

"Eligible Bank"a bank in England, with an office in London, having capital,
surplus and undistributed profits of at least US$500,000,000 (or the equivalent
thereof in any other currency) and a long-term debt rating of A or better by
Standard & Poor's Ratings Group or A3 or better by Moody's Investors Service,
Inc.;





 

--------------------------------------------------------------------------------

 

 

 

﻿

"Environmental Impact

Assessment(s)" or "EIA(s)"the environmental and social impact assessment
report(s) pertaining to the Project, prepared by or on behalf of the Borrower in
respect of its operations in accordance with the Applicable E&S Law;

﻿

"Etame Accounts"the Etame Revenue Account, the Etame Operating Account, and the
Tinworth Escrow Account;

﻿

"Etame Accounts

Agreement"the agreement entitled the "Etame Field Trustee and Paying Agent
Agreement" dated 26 June 2002, and amended on November 26, 2002 and February 1,
2006, between the Borrower, the Etame Accounts Bank and the Etame Trustee and
Paying Agent, pursuant to which the Etame Accounts have been established, and
are operated and maintained; 

﻿

"Etame Accounts Bank"The Bank of New York Mellon, London Branch, with which the
Etame Trustee and Paying Agent has established, operates and maintains the Etame
Accounts under the Etame Accounts Agreement, or such successor entity as may be
appointed pursuant to the Etame Accounts Agreement; 

﻿

"Etame Block"the area approximately 45 kilometers offshore of the southern coast
of Gabon identified as the "Delimited Area"  (Zone Délimitée) in the PSC;

﻿

"Etame Block Field(s)"the exploitation areas within the Etame Block, including
the Etame field, the Avouma and South Tchibala fields, the Ebouri field, the
Southeast Etame and North Tchibala fields and any other fields that contain
hydrocarbon accumulations, and in relation to which one or more EEAs shall from
time to time have been granted by GOG;

﻿

"Etame Block Assets"the present and future assets used in connection with
exploration, appraisal, development, maintenance and/or operation of the Etame
Block Fields or in the Etame Block;  

﻿

"Etame Operating

Account" an interest-bearing account established and maintained by the Etame
Trustee and Paying Agent with the Etame Accounts Bank, in accordance with
Section 4.1 of the Etame Accounts Agreement;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Etame Revenue Account"an interest bearing account established and maintained by
the Etame Trustee and Paying Agent with the Etame Accounts Bank, in accordance
with Section 2.1 of the Etame Accounts Agreement;

﻿

"Etame Trustee and Paying

Agent"The Bank of New York Mellon, London Branch, which has established,
operates and maintains the Etame Accounts under the Etame Accounts Agreement, or
such successor entity as may be appointed pursuant to the Etame Accounts
Agreement;

﻿

"Event of Default"any one of the events specified in Section 7.02 (Events of
Default);

﻿

"Exclusive Exploitation

Authorization" or "EEA"any Exclusive Exploitation License granted by the GOG to
the Borrower under the PSC, including any extensions or amendments thereof, with
respect to any fields in the Etame Block;

﻿

"Facility"has the meaning assigned to it in Section 3.01, or, where the context
so requires, the amount of the Senior Tranche, the Subordinated Tranche,  the
Initial Term Tranche and the Additional Term Tranche to the extent not cancelled
or reduced pursuant to this Agreement;

﻿

"Facility Reduction

Commencement Date"the Interest Payment Date in June 2016;

﻿

"Facility Reduction Date"the Facility Reduction Commencement Date and each
Scheduled Redetermination Date thereafter, to and including the Final Maturity
Date;

﻿

"Field Life End Date"the date (included in the IFC Base Case) which is the
earlier of:

﻿

(a)the anticipated date on which the operation of the Borrowing Base Assets is
expected to cease, for economic reasons as production therefrom is no longer
commercially viable; and

﻿

(b)the License Termination Date;

﻿

"Final Maturity Date"June 30, 2019;

﻿

"First Loan"the first Loan made under the Facility;

﻿

"First Repayment Date"the date on which the Borrower has made the first
repayment of principal of the Term Loans in accordance with Section 3.05
(Repayments);





 

--------------------------------------------------------------------------------

 

 

 

﻿

"Fred.Olsen 

 Guarantee"the Contractor Parent Company Guarantee dated October 25, 2007,
issued by Fred. Olsen Production ASA and Prosafe SE, jointly and severally, in
favor of the Borrower guaranteeing the obligations of Tinworth Limited under the
FPSO Contract; 

﻿

"Fiscal Quarter"any consecutive three-month period ending on March 31, June 30,
September 30 and December 31, which may be changed from time to time as a result
of permitted changes to the Borrower's or Sponsor's respective Fiscal Years, as
the case may be;

﻿

"Fiscal Year"the accounting year of the Borrower or the Sponsor, commencing each
year on January 1 and ending on the following December 31, or such other period
as the Borrower or the Sponsor, as the case may be, with IFC's consent, from
time to time designates as its accounting year;

﻿

"FPSO"a registered floating, production, storage and offloading tanker facility
and its mooring system;

﻿

"FPSO Contract"the Contract for the Provision and Operation of an FPSO between
the Borrower and Tinworth Limited dated August 20, 2001, as amended on June 21,
2002, March 31, 2005, October 16, 2007, January 1, 2012 and March 4, 2016;

﻿

"Fraudulent Practice"has the meaning assigned to it in Annex A;

﻿

"Gabon"The Gabonese Republic;

﻿

"GOG"the government of the Gabonese Republic;

﻿

"Guarantee, Subordination

 and Share Retention

Agreement"the agreement entitled "Guarantee, Subordination and Share Retention
Agreement" to be entered into between the Borrower, the Sponsor and IFC and in
form and substance satisfactory to IFC; 

﻿

"Houston Account"the Dollar-denominated account in Houston, Texas, United States
of America, established and maintained by the Borrower with JP Morgan Chase Bank
under account number 010000307181, pursuant to Section 4.8 of the JOA, including
any balance standing to the credit of such account from time to time and the
interest credited thereto;

﻿

"IFC"has the meaning assigned to it in the preamble of this Agreement;





 

--------------------------------------------------------------------------------

 

 

 

﻿

"IFC Base Case"the Initial IFC Base Case, as updated from time to time, in a
form and substance satisfactory to IFC (acting in its sole discretion);

﻿

"IFC Base Case

Assumptions"the assumptions and principles, including the Agreed Oil Price and
Reserves Criteria, in respect of the IFC Base Case and set forth in Schedule 7,
as such assumptions and principles may be adjusted from time to time in the
determination of IFC in its sole discretion;

﻿

"Increased Costs" the amount certified in an Increased Costs Certificate to be
the net incremental costs of, or reduction in return to, IFC or any Participant
in connection with the making or maintaining of any Loan or Participation that
result from:

﻿

(i)any change in any applicable law or regulation or directive (whether or not
having force of law) or in its interpretation or application by any Authority
charged with its administration; or

﻿

(ii)compliance with any request from, or requirement of, any central bank or
other monetary or other Authority;

﻿

which, in either case, after the date of this Agreement: (A) imposes, modifies
or makes applicable any reserve, special deposit or similar requirements against
assets held by, or deposits with or for the account of, or loans made by, IFC or
that Participant; (B) imposes a cost on IFC as a result of IFC having made any
Loan or on that Participant as a result of that participant having acquired its
Participation that reduces the rate of return on the overall capital of IFC or
that Participant that it would have achieved, had IFC not made such Loan or that
Participant not acquired its Participation, (C) changes the basis of taxation on
payments received by IFC in respect of any Loan or by that Participant with
respect to its Participation (otherwise than by a change in taxation of the
overall net income of IFC or that Participant imposed by the jurisdiction of its
incorporation or in which it books its Participation or in any political
subdivision of any such jurisdiction); or (D) imposes on IFC or on that
Participant any other condition regarding the making or maintaining of any Loan
or that Participant's Participation in any Loan; but excluding any incremental
costs of making or maintaining a Participation that are a direct result of that
participant having its principal office in Gabon or having or maintaining a
permanent office or establishment in Gabon, if and to the extent that permanent
office or establishment acquires that Participation;





 

--------------------------------------------------------------------------------

 

 

 

﻿

"Increased Costs

Certificate"a certificate provided from time to time by IFC (based on a
certificate to IFC from any Participant) certifying: (i) the circumstances
giving rise to the Increased Costs; (ii) that the costs of IFC or, as the case
may be, that Participant have increased or the rate of return of either of them
has been reduced; (iii) that, IFC or, as the case may be, that Participant has,
in its opinion, exercised reasonable efforts to minimize or eliminate the
relevant increase or reduction, and (iv) the amount of Increased Costs;

﻿

"Independent Engineer"Netherland Sewell and Associates, Inc. (NSAI) or other
such independent reservoir engineer based in the United States of
internationally recognized standing, acceptable to IFC (the fees and expenses of
all of which services shall be for the account of the Borrower);

﻿

"Initial IFC Base Case"the cash flow forecast calculated in accordance with the
financial model, based on the IFC Base Case Assumptions and using financial and
technical information submitted by the Borrower, pursuant to which IFC shall in
its sole discretion determine the initial Borrowing Base Amount prior to and as
a condition of making the First Loan;

﻿

"Initial Term Tranche"has the meaning assigned to it in Section 3.01(a)(iii) or,
where the context so requires, the amount of the facility disbursed and
outstanding thereon to the extent not cancelled or reduced pursuant to this
Agreement;

﻿

"Initial Term Tranche

Commitment"fifteen million Dollars ($15,000,000) to the extent not cancelled or
reduced by IFC under this Agreement;

﻿

"Interim

Redetermination Date"any interim date (other than a Scheduled Redetermination
Date) specified as an “Interim Redetermination Date” from time to time by notice
from IFC to the Borrower (any such date to be not less than ninety (90) days
after such notice);

﻿

"Interest Determination

Date"except as otherwise provided in Section 3.03 (d) (ii) (Interest), the
second Business Day before the beginning of each Interest Period;

﻿

"Interest Payment Date" March 31,  June 30,  September 30 or December 31 in any
year;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Interest Period" each period of three (3) months, in each case beginning on an
Interest Payment Date and ending on the day immediately before the next
following Interest Payment Date, except in the case of the first period
applicable to each Loan when it means the period beginning on the date on which
that Loan is made and ending on the day immediately before the next following
Interest Payment Date;

﻿

"Interest Rate"for any Interest Period, the rate at which interest is payable on
any Loan during that Interest Period, determined in accordance with Section 3.03
(Interest);

﻿

"Joint Operating

 Agreement" or "JOA"the Joint Operating Agreement dated April 4, 1997, between
the Borrower and the other Project Partners referred to in subclause (i) of that
definition, as amended on January 15, 2001, September 5, 2002 and December 31,
2004;

﻿

"LIBOR"interbank offered rates for deposits in Dollars, administered by the
British Bankers' Association ("BBA") (or NYSE Euronext or any applicable
successor entity), which appear on the relevant page of the Reuters Service
(currently page LIBOR01) or, if not available, on the relevant pages of any
other service (such as Bloomberg Financial Markets Service) that displays such
rates; provided that if the BBA (or NYSE Euronext, or any applicable successor
entity)  for any reason ceases (whether permanently or temporarily) to publish
interbank offered rates for deposits in Dollars,  "LIBOR" shall mean the rate
determined pursuant to Section 3.03 (d) (Interest);    

﻿

"License Termination Date"the earlier of the date of expiry of:

﻿

(a)the PSC; or

﻿

(b)any EEA or other Authorization required for the production from the Borrowing
Base Assets or the operation of the Borrowing Base Assets;

﻿

"Lien"any mortgage, pledge, charge, assignment, hypothecation, security
interest, title retention, preferential right, trust arrangement, right of
set-off, counterclaim or banker's lien, privilege or priority of any kind having
the effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Loan"for each Tranche, the principal amount of each borrowing under that
Tranche, or as the context requires, the principal amount outstanding of that
borrowing; provided that for the avoidance of doubt, and in accordance with
Section 3.02 (b), on each Scheduled Redetermination Date all Revolving Loans
(including Rollover Loans) outstanding prior to such date under that RBL Tranche
shall (to the extent not repaid and subject to the fulfillment of the conditions
for the making of each Revolving Loan set forth in Section 5.02 and 5.03) be
rolled over into a single Revolving Loan under that RBL Tranche on such date;

﻿

"Market Disruption Event" before the close of business in London on the Interest
Determination Date for the relevant Interest Period, the cost to IFC or
Participants whose Participations in the Loans represent in the aggregate 30% or
more of the outstanding principal amount of the Loans under the Senior Tranche
or any Term Tranche (as notified to IFC by such Participants), of funding any
Loan or such Participations (as applicable) would be in excess of LIBOR;

﻿

"Marketing Contract"at any time, the agreement(s) entered into by the Borrower
for the marketing and transportation of the Borrower's share of the oil produced
from the Etame Block Field(s), including (for the avoidance of doubt) any Crude
Oil Sales Contract (as such term is used and defined in the Etame Accounts
Agreement) so entered into by the Borrower;

﻿

"Material Adverse Effect" a material adverse effect on:

﻿

(i)the Borrower, VAALCO International or the Sponsor or their respective assets
or properties;

﻿

(ii)the Borrower's, VAALCO International's or the Sponsor's business prospects
or financial condition;

﻿

(iii)the implementation of the Project or the carrying on of the Borrower's
business or operations; or

﻿

(iv)the ability of the Borrower, VAALCO International or the Sponsor to comply
with their respective obligations under this Agreement or any other  Transaction
Document or Material Contract;

﻿

"Material Contracts"each Project Document listed in clauses (a) through (i) of
the definition of Project Documents and any other Project Document designated by
IFC (in consultation with the Borrower) as material to the Project;





 

--------------------------------------------------------------------------------

 

 

 

﻿

"Maximum

Available Amount"(a)for either RBL Tranche, as of any time, the lesser of (i)
the Commitment for that RBL Tranche and (ii) the Borrowing Base Amount for that
RBL Tranche, in each case as then in effect;  

﻿

(b)for the Initial Term Tranche, the Initial Term Tranche Commitment; and

﻿

(c)for the Additional Term Tranche, the Additional Term Tranche Commitment;

 

"Minimum Interest/Fees

 Reserve Amount"(a) at any time prior to the Effective Date, the amount
calculated in accordance with the definition of "Minimum Interest/Fees Reserve
Amount" under the VAALCO Accounts Agreement;

﻿

(b)at any time during the period beginning on and including the Effective Date
to the Final Maturity Date, three million Dollars ($3,000,000) Dollars, provided
that:

﻿

(i)if, as of September 15, 2016, the Additional Term Tranche has not been
disbursed or cancelled, such amount shall be four million two hundred fifty
thousand Dollars ($4,250,000) for the period beginning on and including
September 30, 2016 to but excluding the First Repayment Date (subject to clause
(ii) below); and

﻿

(ii)if, as of December 15, 2016, the Additional Term Tranche has not been
disbursed or cancelled, such amount shall be five million five hundred thousand
Dollars ($5,500,000) for the period beginning on and including December 31, 2016
to but excluding the First Repayment Date;  



"Minimum Aggregate

Reserve Amount"has the meaning assigned to it in the VAALCO Accounts Agreement;
   

﻿

"Minimum Project CapEx

 Reserve Amount"has the meaning assigned to it in the VAALCO Accounts Agreement;
   

﻿





 

--------------------------------------------------------------------------------

 

 

 

"MOF Loan

 Authorization"the Authorization of the Minister in charge of Finance of Gabon
of the financing contemplated by this Agreement, in form and substance
acceptable to IFC;

﻿

"MOH Loan

 Authorization"the Authorization of the Minister in charge of Petroleum of Gabon
of the financing contemplated by this Agreement, in form and substance
acceptable to IFC;

﻿

"Obstructive Practice"has a meaning assigned to it in Annex A;

﻿

"Officer"any of the President, Chief Executive Officer, Chief Financial Officer
or Chief Operating Officer (or their functional equivalents) of the Borrower,
the Sponsor, or any of their respective Affiliates, as the case may be;

﻿

"Official"any officer of a political party or candidate for political office in
Gabon or any officer or employee (i) of the GOG (including any legislative,
judicial, executive or administrative department, agency or instrumentality
thereof), (ii) of any local Authority in Gabon or (iii) of a public
international organization;

﻿

"Operator"the party designated as such pursuant to the PSC and the JOA, which,
as of the date of this Agreement, is the Borrower;

﻿

"Participant"any Person who acquires a Participation;

﻿

"Participation"a participating interest in any Loan, or as the context requires,
in any disbursement thereof;

﻿

"Performance Standards"IFC's Performance Standards on Social & Environmental
Sustainability, dated January 1, 2012, copies of which have been delivered to
and receipt of which has been acknowledged by the Borrower;

﻿

"Permitted Debt"(i)the Loans;

﻿

(ii)Affiliate Subordinated Debt;

﻿

(iii)the deferred purchase price of assets or services included in the approved
Work Program and Budget where payment for such asset or service is deferred for
a period of no more than 90 days; provided that the aggregate amount of all such
indebtedness outstanding at any time shall not exceed



 

--------------------------------------------------------------------------------

 

 

 

one million Dollars ($1,000,000) (or its equivalent in other currencies);

﻿

(iv)any Financial Lease in an aggregate amount not exceeding two hundred and
fifty thousand Dollars ($250,000) (or its equivalent in other currencies) at any
time outstanding; and 

﻿

(v)any other short-term Debt for working capital purposes incurred in the
ordinary course of business in an aggregate amount not exceeding one million
Dollars ($1,000,000) (or its equivalent in other currencies); 

﻿

"Permitted Lien"(i)the Security;

﻿

(ii)the naming of IFC as loss payee under the Borrower's insurance policies
and/or the Borrower's share (as determined in accordance with the PSC and JOA)
of the insurance policies related to the Etame Block Fields;

﻿

(iii)the Liens created under the FPSO Contract and the Etame Accounts Agreement;

﻿

(iv)any Lien arising (x) from any tax, assessment or other governmental charge
or other Lien arising by operation of law or (y) in the ordinary course of
business (and not to secure any Debt) under the JOA or the PSC in favor of other
parties thereto, in each case if the obligation underlying any such Lien is not
yet due or, if due, is being contested in good faith by appropriate proceedings
so long as:

﻿

(A)those proceedings do not involve any substantial danger of the sale,
forfeiture or loss of any part of the Project, title thereto or any interest
therein, nor interfere in any material respect with the use or disposition
thereof or the implementation of the Project or the carrying on of the business
of the Borrower; and

﻿

(B)the Borrower has set aside adequate reserves sufficient to promptly pay in
full any amounts that the Borrower may be ordered to pay on final determination
of any such proceedings;

﻿

(v)any Lien arising by virtue of any statutory or common law provisions relating
to banker’s liens, rights of set-off or



 

--------------------------------------------------------------------------------

 

 

 

similar rights arising in connection with repurchase agreements and deposit
accounts that are Authorized Investments;

﻿

(vi)minor easements, rights-of-way and other similar encumbrances on title to
real property incurred in the ordinary course of business that, in each case, do
not render title to the property encumbered thereby unmarketable or interfere in
any material respect with the use of such property for the Project, and which
could not reasonably be expected to have a Material Adverse Effect;

﻿

(vii)  any Lien incurred in connection with Permitted Debt described in clause
(iv) of the definition of “Permitted Debt” (except for any such Lien on any
property, revenues or other assets of the Borrower that are subject to the
Security); and

﻿

(viii)  any Lien resulting from good faith deposits, pledges or letters of
credit to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, letters of credit and other obligations of a like nature  by
the Borrower made in the ordinary course of business (and not to secure any
Debt) (except for any such Lien on any property, revenues or other assets of the
Borrower that are subject to the Security);

﻿

"Person"any natural person, corporation, company, partnership, firm, voluntary
association, joint venture, trust, unincorporated organization, Authority or any
other entity whether acting in an individual, fiduciary or other capacity;

﻿

"Platform Construction

Contract"the Master Service Agreement dated January 23, 2013, between the
Borrower and Gulf Island, LLC and its Affiliates (as defined therein);

﻿

"Pledge of Shares"the agreement entitled "Pledge of Shares Agreement" to be
entered into among the Borrower, VAALCO International and IFC and in form and
substance satisfactory to IFC, pursuant to which all of the issued and
outstanding shares of the Borrower are pledged to IFC as security for the Loans;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Potential Event

of Default"any event or circumstance which would, with notice, lapse of time,
the making of a determination or any combination thereof, become an Event of
Default;

﻿

"Probable Reserves"in relation to the Borrowing Base Assets, those quantities of
petroleum which are deemed to be recoverable from the Etame Block Fields as
"Probable Reserves" in accordance with the guidelines of the US SEC Regulation
S-X Section 210.4-10(a), the FASB Accounting Standards Codification Topic 932,
Extractive Activities - Oil and Gas, and the 2007 Petroleum Resources Management
System approved by the Society of Petroleum Engineers,  each as amended and in
effect from time to time;

﻿

"Production Sharing

Contract" or "PSC"the Exploration and Production Sharing Contract dated as of
July 7, 1995, between Gabon and the Borrower and other parties, collectively as
the Contractor, as amended by an undated agreement between Gabon and the
Borrower with retroactive effect to July 7, 2001, and by the subsequent
amendments thereto dated as of April 13, 2006, November 26, 2009, January 5,
2012 (with retroactive effect to July 17, 2011) and April 25, 2016;

﻿

"Project"the project described in Section 2.01 (The Project);

﻿

"Project Documents"(a)the Production Sharing Contract;

﻿

(b)the Joint Operating Agreement;    

﻿

(c)the FPSO Contract;

﻿

(d)the Fred.Olsen Guarantee;

﻿

(e)the Marketing Contracts, in effect from time to time;

﻿

(f)the Etame Accounts Agreement;

﻿

(g)the Exclusive Exploitation Authorizations;

﻿

(h)the Platform Construction Contract;

﻿

(i)the Transportation and Installation Contract; and

﻿

(k)each other contract, agreement or other instrument relating to the Project;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Project Partners"at any time, the Borrower and (i) the other Parties (as such
term is defined in the JOA) under the JOA, which, as of the date of this
Agreement, are: ADDAX Petroleum Etame, Inc., Sasol Petroleum West Africa
Limited, PetroEnergy Resources Corporation, Sojitz Etame Ltd. and Tullow Oil
Gabon SA;

﻿

"Proved Reserves"in relation to any Borrowing Base Asset, those quantities of
petroleum which are deemed to be recoverable from Etame Block Fields as "Proved
Reserves" in accordance with the guidelines of the US SEC Regulation S-X Section
210.4-10(a), the FASB Accounting Standards Codification Topic 932, Extractive
Activities - Oil and Gas, and the 2007 Petroleum Resources Management System
approved by the Society of Petroleum Engineers,  each as amended and in effect
from time to time;

﻿

"RBL Tranche"the Senior Tranche or the Subordinated Tranche;

﻿

"Redetermination Date" any Scheduled Redetermination Date or Interim
Redetermination Date;

﻿

"Reduction Date"each Facility Reduction Date, and each Redetermination Date as
of which it is determined that there is a reduction in the Borrowing Base Amount
for either RBL Tranche;

﻿

"Reinsurance Assignment

Deed"the agreement entitled "Reinsurance Assignment Deed" to be entered into
between the Gabonese issuer(s) of the Etame Block related insurance policies,
IFC and the Borrower and in form and substance satisfactory to IFC;

﻿

"Relevant Spread" (i) with respect to the Senior Tranche, 3.75% per annum, (ii)
with respect to the Subordinated Tranche, 5.75% per annum, and (iii) with
respect to each Term Tranche, 5.75% per annum;

﻿

"Reserves Certification"the certification of any or all of the Etame Block
Fields' Proved Reserves and Probable Reserves prepared from time to time by the
Independent Engineer, including projected capital expenditures, operating
expenses, annual production profiles and the economic life of the relevant Etame
Block Fields;

﻿

"Reserves Report"an annual report prepared by the Independent Engineer and in
form and substance satisfactory to IFC;    

﻿

﻿

"Restricted Payments"all payments, including interest and principal, on
Affiliate Subordinated Debt, dividends, transfers of funds and other



 

--------------------------------------------------------------------------------

 

 

 

distributions on share capital (whether in cash, shares, or in kind) and any
purchase, redemption or other acquisition of shares by the Borrower;

﻿

"Restricted Payment Period"each period commencing on and including each Quarter
End Date and ending on the forty-fifth (45th) day thereafter;

﻿

"Revolving Loan"any Loan under either RBL Tranche;

﻿

"Rollover Loan"in respect of either RBL Tranche, a Revolving Loan made on a
Scheduled Redetermination Date in the same amount, as all or a portion of an
outstanding Revolving Loan or Revolving Loans maturing on such Scheduled
Redetermination Date under that RBL Tranche, and which is applied solely in
refinancing all or a portion of such maturing Revolving Loan;

﻿

"Sanctionable Practice"any Corrupt Practice, Fraudulent Practice, Coercive
Practice, Collusive Practice, or Obstructive Practice, as those terms are
defined and interpreted in accordance with the Anti-Corruption Guidelines
attached to this Agreement as Annex A;

﻿

"Scheduled

Redetermination Date"each Interest Payment Date falling in each month of June
and December commencing at least six (6) months after the date of this Agreement
and before the Final Maturity Date; 

﻿

"Security"(a)a first ranking security interest over any and all of the
Borrower's rights, title and interest in all Etame Block Assets;

﻿

(b)a first ranking security interest in all of the Borrower's share (as
determined in accordance with the PSC and JOA) of all proceeds and receivables
relating to and from the sale of oil production from the Etame Block Fields;

﻿

(c)a first ranking security interest in the funds (including any Authorized
Investments made with such funds) held from time to time in the VAALCO Accounts;

﻿

(d)an assignment by way of security of the Borrower's rights, title and interest
in and under the Material Contracts;

﻿

(e)an assignment by way of security of all rights and claims to any compensation
or other special payments in respect of the Etame Block other than those arising
in the normal course of Etame Block operations which are payable to the



 

--------------------------------------------------------------------------------

 

 

 

Borrower by the GOG or any of its agencies or by any other party and for
whatever reason;

﻿

(f)assignment by way of security of all rights, title and interest in and to the
Borrower's share (as determined in accordance with the PSC and JOA) of the Etame
Block related insurance policies and reinsurance policies and any proceeds
thereof; and

﻿

(g)a first ranking pledge by VAALCO International of all its shares in the
Borrower;

﻿

(h)any other security interest (including a first ranking pledge of all of the
shares in VAALCO Gabon S.A.) required by IFC in connection with the Conversion;

﻿

"Security Documents"the documents providing for the Security consisting of:

﻿

(i)the Debenture;

﻿

(ii)the Pledge of Shares;

﻿

(iii)a letter from the GOG consenting to the creation of the Security;

﻿

(iv)the Reinsurance Assignment Deed; and

﻿

(v)any other document designated as such in connection with the Conversion;

﻿

"Senior Tranche"has the meaning assigned to it in Section 3.01(a)(i) or, where
the context so requires, the amount of the facility disbursed thereon to the
extent not cancelled or reduced pursuant to this Agreement;

﻿

"Senior Tranche

Commitment"at any time during a Specified Period, the amount (in Dollars) set
opposite that Specified Period in the table in Part I of Schedule 9 to the
extent not cancelled or reduced by IFC under this Agreement;

﻿

"Shell Bank" a bank that is incorporated in a jurisdiction in which it has no
physical presence and that is not an Affiliate of a regulated bank or a
regulated financial group;

﻿

"Specified Period"each period specified in the first column (headed "Specified
Period") of the table set out in Schedule 9;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Sponsor" VAALCO Energy, Inc., a corporation organized and existing under the
laws of Delaware, that has a 100% shareholding in VAALCO International;

﻿

"Subordinated Tranche"has the meaning assigned to it in Section 3.01(a)(ii) or,
where the context so requires, the amount of the facility disbursed thereon to
the extent not cancelled or reduced pursuant to this Agreement;

﻿

"Subordinated Tranche

Commitment"at any time during a Specified Period, the amount (in Dollars) set
opposite that Specified Period in the table in Part II of Schedule 9 to the
extent not cancelled or reduced by IFC under this Agreement;

﻿

"Subsidiary"with respect to any Person, any entity:

﻿

(i)over 50% of whose capital is owned, directly or indirectly, by that Person;

﻿

(ii)for which that Person may nominate or appoint a majority of the members of
the board of directors or such other body performing similar functions; or

﻿

(iii)which is otherwise effectively Controlled by that Person;

﻿

"Supplemental Agreement"the Supplemental Agreement dated as of June 29, 2016, by
and among the Borrower, the Sponsor and IFC;

﻿

"Taxes"any present or future taxes, withholding obligations, duties and other
charges of whatever nature levied by any Authority;

﻿

"TEG Regulations"the laws and regulations implementing the provisions in the
CEMAC Act in Gabon.

﻿

"Term Loan"a Loan under a Term Tranche;

﻿

"Term Tranche"the Initial Term Tranche or the Additional Term Tranche;

﻿

"Texas"the State of Texas, United States of America;

﻿

"Tinworth Escrow Account"an interest-bearing account for the benefit of Tinworth
Limited, which shall not have a balance of a principal amount in excess of
$1,652,500, that is established, operated and maintained by the Etame Trustee
and Paying Agent with the Etame Accounts Bank, in accordance with Section 5.1 of
the Etame Accounts Agreement;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Tinworth Limited"Tinworth Limited, a company incorporated under the laws of
Bermuda;

﻿

"Tranche"the Senior Tranche, the Subordinated Tranche, the Initial Term Tranche
or the Additional Term Tranche;

﻿

"Transaction Documents"(i)this Agreement;

﻿

 (ii)the Security Documents; 

﻿

(iii)the Guarantee, Subordination and Share Retention Agreement;

﻿

(iv)the VAALCO Accounts Agreement;  

﻿

(v)the Supplemental Agreement;

﻿

(vi)any other document entered into and designated as such in connection with
the Conversion; and

﻿

(vii)any other agreement, document or instrument designated as such in writing
by the Borrower and IFC;

﻿

"Transportation and

Installation Contract"the Master Service Agreement dated June 19, 2013, by and
between the Borrower and EMAS AMC, Inc.;

﻿

"VAALCO Accounts"the VAALCO Operating Account and the VAALCO Insurance Proceeds
Account;

﻿

"VAALCO Accounts

Agreement"the agreement entitled "VAALCO Accounts Agreement" to be entered into
between IFC, the Borrower and the VAALCO Accounts Bank and in form and substance
satisfactory to IFC, pursuant to which the VAALCO Accounts will be operated and
maintained;

﻿

"VAALCO Accounts Bank"The Bank of New York Mellon, London Branch,  with which
the VAALCO Accounts will be operated and maintained under the VAALCO Accounts
Agreement, or such successor entity as may be appointed pursuant to the VAALCO
Accounts Agreement;

﻿

“VAALCO Gabon S.A.”has the meaning assigned to it in Section 5.01(a);

﻿





 

--------------------------------------------------------------------------------

 

 

 

"VAALCO Insurance

 Proceeds Account"an interest-bearing account designated as the "Insurance
Proceeds Account" to be operated and maintained by the Borrower with the VAALCO
Accounts Bank, pursuant to the VAALCO Accounts Agreement;

﻿

"VAALCO International"VAALCO International Inc., a corporation organized and
existing under the laws of Delaware;

﻿

"VAALCO Operating

Account"an interest-bearing account to be operated and maintained by the
Borrower with the VAALCO Accounts Bank, into which advances of the Loans are to
be made and into which the Dollar proceeds of the Borrower's share of the net
proceeds generated from the export sales of oil from the Project will be
deposited, minus the payment of royalties to the GOG in accordance with the PSC
and any other payments required in accordance with the Etame Accounts Agreement;

﻿

"Work Program and

Budget"has the meaning assigned to it in the JOA.

﻿

"World Bank"the International Bank for Reconstruction and Development, an
international organization established by Articles of Agreement among its member
countries.

﻿

Section 1.02.  Financial Definitions. (a)  Wherever used in this Agreement,
unless the context otherwise requires, the following terms have the meanings
opposite them:

﻿

"Abandonment

Obligation"the amount of any obligation of the Borrower under the Project
Documents relating to abandonment of all or any part of the Borrowing Base
Assets (including any physical assets associated with the Borrowing Base
Assets);

﻿

"Agreed Oil Price"has the meaning assigned to it in Schedule 7 of this
Agreement;

﻿

"Borrowing Base Amount"for the Senior Tranche, the Senior Borrowing Base Amount,
and for the Subordinated Tranche, the Subordinated Borrowing Base Amount;

﻿

"Borrowing Base Assets"the Borrower's  28.07% working interest (as determined in
accordance with the PSC and JOA) in the development areas in and surrounding the
Etame Block Fields;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Calculation Period"each period of six (6) months beginning on a Semi-Annual
Date and ending on the day immediately before the next following Semi-Annual
Date;

﻿

"Debt"with respect to the Borrower, the aggregate of all obligations (whether
actual or contingent) of the Borrower, to pay or repay money including:

﻿

(i)all Indebtedness for Borrowed Money;

﻿

(ii)the aggregate amount then outstanding of all liabilities of any party to the
extent the Borrower guarantees them or otherwise directly or indirectly
obligates itself to pay them;

﻿

(iii)all liabilities of the Borrower (actual or contingent) under any
conditional sale or a transfer with recourse or obligation to repurchase,
including by way of discount or factoring of book debts or receivables;

﻿

(iv)all liabilities of the Borrower (actual or contingent) under its Charter,
any resolution of its shareholders, or any agreement or other document binding
on the Borrower to redeem any of its shares;

﻿

(v)all liabilities of the Borrower under the FPSO Contract; and

﻿

(vi)all Abandonment Obligations;

﻿

"Debt Service"in relation to any Calculation Period, the aggregate amount of all
scheduled payments due on account of principal and interest and commissions,
fees and any other amounts which are due and payable by the Borrower in that
Calculation Period under the Transaction Documents; 

﻿

"Debt Service Coverage

Ratio" or "DSCR"in relation to any Calculation Period, the ratio of:

﻿

(i)Net Cash Flow plus a portion of the balance standing to the credit of the
VAALCO Operating Account on the first day of that period (such portion to be
determined by IFC in its sole discretion) to

﻿

(ii)Debt Service for such period;

﻿

"Discount Rate"ten per cent (10%) per annum;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"EBITDAX"earnings before interest, tax, depreciation and amortization, and
exploration expenses;

﻿

"Exploration Expenses"any expenses associated with exploration activities
relating to the Etame Block;

﻿

"Financial Lease"any lease or hire purchase contract which would, under the
Accounting Principles, be treated as a finance or capital lease;

﻿

"Field Life Coverage

Ratio" or "FLCR"  for either RBL Tranche, in relation to any Determination
Period (or any day falling in that Determination Period), the ratio of:

﻿

(i)the Field-Life NPV for that Determination Period to

﻿

(ii)the aggregate principal amount of the Revolving Loans outstanding under that
RBL Tranche (plus, if that RBL Tranche is the Subordinated Tranche, the
aggregated principal amount of the Revolving Loans outstanding under the Senior
Tranche) or, as the case may be, all such amounts projected to be outstanding in
that Determination Period;

﻿

"Field-Life NPV"in relation to any Determination Period, the sum of:

﻿

(i)the present value (as at the first day of that Determination Period) at the
Discount Rate of the projected Net Cash Flow up to the Field Life End Date, as
certified in the then-current Reserves Certification, and

﻿

(ii)the present value (as at the first day of that Determination Period) at the
Discount Rate of the Borrower's share (as determined in accordance with the PSC
and JOA) of Gross Capital Expenditures that has been included in the
determination of the amount referred in (i) above as is projected to be incurred
with respect to the Borrowing Base Assets in the Relevant Forecast Period, but
only to the extent approved by IFC in its sole discretion, and provided further
that IFC is satisfied that such Gross Capital Expenditures will be funded from
the Total Sources;

﻿

"Gross Capital

Expenditures"in relation to any period, without double counting, all Project
Capital Expenditures and Other Capital Expenditures to the extent paid or
payable in that period;

﻿





 

--------------------------------------------------------------------------------

 

 

 

"Gross Expenditures"in relation to any period, without double counting, all
Gross Operating Expenditures and Gross Capital Expenditures to the extent paid
or payable in that period;

﻿

"Gross Operating

Expenditures"in relation to any period, without double counting (and excluding
any expenditures covered by Gross Capital Expenditures)  to the extent that the
same is paid or payable by any Project Partners in that period:


(i)all fixed operating and maintenance expenses relating to the Borrowing Base
Assets;  

﻿

(ii)all costs of producing, lifting, transporting, storing, processing
and selling any hydrocarbons produced from the Borrowing Base Assets (including
all FPSO expenses in accordance with the FPSO Contract and any other
FPSO-related charges accepted under the PSC);  

﻿

(iii)variable operating expenses related to the relevant Etame Block Fields as
per the Reserves Certification, or otherwise approved by IFC in its sole
discretion;  

﻿

(iv)all royalties payable to the GOG in accordance with the PSC;

﻿

(v)all costs of satisfying the domestic market obligation under the PSC;

﻿

(vi)non-recoverable expenses such as payments to the hydrocarbon support and
training funds as required under the PSC;

﻿

(vii)all state carry fees;

﻿

(viii)all state reimbursements;

﻿

(ix)any new operating expenses which may arise as a result of changes to the
ongoing oil and gas operations and production in the Etame Block;

﻿

(x)all premiums, fees and expenses relating to the insurances policies covering
the Borrowing Base Assets;

﻿

(xi)any Taxes; and

﻿





 

--------------------------------------------------------------------------------

 

 

 

(xii)any other expenditure attributable to the Borrowing Base Assets that IFC in
its sole discretion agrees to designate as a "Gross Operating Expenditure";

﻿

"Gross Revenue"in relation to any period, without double counting, to the extent
that the same is received or receivable by any Project Partners in that period:

﻿

(i)the gross proceeds (without deductions whatsoever), in whatever currency, of
any sale of any hydrocarbons produced from the Borrowing Base Assets; and

﻿

(ii)any other revenues or payments received by any Project Partner in respect of
the Borrowing Base Assets that IFC in its sole discretion determines to include
in "Gross Revenue";

﻿

"Indebtedness for

Borrowed Money "with respect to the Borrower, all obligations of the Borrower to
repay money including with respect to:

﻿

 (i)borrowed money;

﻿

(ii)the outstanding principal amount of any bonds, debentures, notes, loan
stock, commercial paper, acceptance credits, bills or promissory notes drawn,
accepted, endorsed or issued by the Borrower;

﻿

(iii)any credit to the Borrower from a supplier of goods or services under any
installment purchase or other similar arrangement with respect to goods or
services (except trade accounts that are payable in the ordinary course of
business);

﻿

(iv)non-contingent obligations of the Borrower to reimburse any other Person
with respect to amounts paid by that Person under a letter of credit or similar
instrument (excluding any letter of credit or similar instrument issued for the
benefit of the Borrower with respect to trade accounts that are payable in the
ordinary course of business);

﻿

(v)amounts raised under any other transaction having the financial effect of a
borrowing and which would be classified as a borrowing (and not as an
off-balance sheet financing) under the Accounting Principles including under



 

--------------------------------------------------------------------------------

 

 

 

leases or similar arrangements entered into primarily as a means of financing
the acquisition of the asset leased;

﻿

(vi)the amount of the Borrower's obligations under derivative transactions
entered into in connection with the protection against or benefit from
fluctuation in any rate or price (but only the net amount owing by the Borrower
after marking the relevant derivative transactions to market);

﻿

(vii)any premium payable on a mandatory redemption or replacement of any of the
foregoing obligations;

﻿

(viii)the amount of any obligation in respect of any Financial Lease; and

﻿

(ix)the amount of any obligation in respect of any guarantee or indemnity by the
Borrower for any of the foregoing items incurred by any other Person;

﻿

"Liquidity Event" in respect of either RBL Tranche, at any time, the cash flow
projection then included in the IFC Base Case shows that the Liquidity Ratio is
less than the Minimum Level in the Relevant Forecast Period for that cash flow
projection;

﻿

"Liquidity Ratio"for each Relevant Forecast Period, the  ratio of Total Sources
to Total Uses during such period;

﻿

"Loan Life Coverage

Ratio" or "LLCR"  for either RBL Tranche, in relation to any Determination
Period (or any day falling in that Determination Period), the ratio of:

﻿

(i)the Loan-Life NPV for that Determination Period to

﻿

(ii)the aggregate principal of the Revolving Loans outstanding under that RBL
Tranche (plus, if that RBL Tranche is the Subordinated Tranche, the aggregated
principal amount of Revolving Loans outstanding under the Senior Tranche) or, as
the case may be, all such amounts projected to be outstanding in that
Determination Period;

﻿

"Loan-Life NPV"in relation to any Determination Period, the sum of:

﻿

(i)the present value (as at the first day of that Determination Period) at the
Discount Rate of the projected Net Cash Flow for that Determination Period and
for each subsequent



 

--------------------------------------------------------------------------------

 

 

 

Determination Period ending on or before the Final Maturity Date; and

﻿

(ii)the present value (as at the first day of that Determination Period) at the
Discount Rate of the Borrower's share (as determined in accordance with the PSC
and JOA) of Gross Capital Expenditures that has been included in the
determination of the amount referred in (i) above as is projected to be incurred
with respect to the Borrowing Base Assets in the Relevant Forecast Period, but
only to the extent approved by IFC in its sole discretion, and provided further
that IFC is satisfied that such Gross Capital Expenditures will be funded from
the Total Sources of the Borrower;

﻿

"Minimum Levels" at any date, shall be:

﻿

(i)1.2:1 with respect to the DSCR;

﻿

(ii)1.4:1 with respect to the LLCR for the Senior Tranche;

﻿

(iii)1.0:1 with respect to the LLCR for the Subordinated Tranche;

﻿

(iv)1.6:1 with respect to the FLCR for the Senior Tranche;

﻿

(v)1.2:1 with respect to the FLCR for the Subordinated Tranche; and

﻿

(vi)1:1 with respect to the Liquidity Ratio for either RBL Tranche;

﻿

"Net Cash Flow" or "NCF"in relation to any Calculation Period, the sum of:

﻿

(i)the Borrower's share (as determined in accordance with the PSC and JOA) of
the Gross Revenue received in that period;

﻿

minus,

﻿

(ii)the Borrower's share (as determined in accordance with the PSC and JOA) of
the Gross Expenditures made in that period;

﻿

"Net Debt"at any time, the aggregate amount of Debt at that time but:

﻿





 

--------------------------------------------------------------------------------

 

 

 

(i)excluding Affiliate Subordinated Debt;

﻿

(ii)including, in the case of Financial Leases only, their capitalized value;
and

﻿

(iii)deducting a portion of the balance then standing to the credit of the
VAALCO Operating Account (such portion to be determined by IFC in its sole
discretion and to be not greater than the then-current Minimum Aggregate Reserve
Amount);

﻿

and so that no amount shall be included or excluded more than once; 

﻿

"Other Capital

Expenditures"in relation to any period, without double counting, any capital
expenditure attributable to the Borrowing Base Assets that (i) is provided for
in the Work Program and Budget (including Exploration Expenses), (ii) is not a
Project Capital Expenditure and (iii) IFC in its sole discretion determines to
include as an "Other Capital Expenditure", to the extent that the same is paid
or payable by any Project Partner in that period;

﻿

"Project Capital

Expenditures"in relation to any period, without double counting:

﻿

(i)all capital expenditures relating to the Project,

﻿

(ii)all costs related to the Abandonment Obligations, and

﻿

(iii)any other capital expenditure attributable to the Borrowing Base Assets
that IFC in its sole discretion determines to include as a "Project Capital
Expenditure";

﻿

in each case to the extent that the same is paid or payable by any Project
Partner in that period;

﻿

"Quarter End Date" the last day of each Fiscal Quarter; 

﻿

"Relevant Forecast Period"as of each Redetermination Date (and any day falling
in the Determination Period commencing on that date), in relation to any cash
flow projection  in the IFC Base Case that is relevant to determining (i) the
Field-Life NPV, the Loan-Life NPV or the Minimum Project CapEx Reserve Amount,
the period of twelve (12) months commencing on that Redetermination Date, or
(ii) the



 

--------------------------------------------------------------------------------

 

 

 

Liquidity Ratio, the period of eighteen (18) months commencing on such
Redetermination Date;

﻿

"Relevant Period" each period of four consecutive Fiscal Quarters ending on a
Quarter End Date;

﻿

"Reserves Criteria"has the meaning assigned to it in Schedule 7 of this
Agreement; 

﻿

"Semi-Annual Date"June 30 and December 31 in any year;

﻿

"Senior Borrowing

Base Amount"at any time, in relation to a Determination Period or any day
falling within such period, the amount (in Dollars) specified in the
then-current IFC Base Case which is the lower of:

﻿

(i)the Loan-Life NPV divided by 1.4, and

﻿

(ii)the Field-Life NPV divided by 1.6;

﻿

"Shareholders' Equity"with respect to the Borrower, the aggregate of:

﻿

(i)the amount paid up on the share capital of the Borrower; and

﻿

(ii)the amount standing to the credit of the reserves of the Borrower (including
any share premium account, capital redemption reserve funds and any credit
balance on the accumulated profit and loss account);

﻿

after deducting from that aggregate (A) any debit balance on the profit and loss
account or impairment of the issued share capital of the Borrower (except to the
extent that deduction with respect to that debit balance or impairment has
already been made), (B) amounts set aside for dividends or taxation (including
deferred taxation), and (C) amounts attributable to capitalized items such as
goodwill, trademarks, deferred charges, licenses, patents and other intangible
assets;

﻿

"Subordinated Borrowing

Base Amount"at any time, in relation to a Determination Period or any day
falling within such period, the amount (in Dollars) specified in the
then-current IFC Base Case which is the sum of:

﻿

(i)the lower of:

﻿

(A)the Loan-Life NPV divided by 1.0, and





 

--------------------------------------------------------------------------------

 

 

 

﻿

(B)the Field-Life NPV divided by 1.2;

﻿

minus,

﻿

(ii)the Senior Borrowing Base Amount;

﻿

"Total Sources"for each Relevant Forecast Period, the sum (without double
counting) of:

﻿

(i)the Available Amount of each RBL Tranche that is available for drawing in
that period;

﻿

(ii)a portion of the balance standing to the credit of the VAALCO Operating
Account on the first day of that period (such portion to be determined by IFC in
its sole discretion and to be not greater than the excess of such balance over
the then-current Minimum Interest/Fees Reserve Amount);

﻿

(iii) any undrawn equity that is available for drawing in that period and
committed on terms satisfactory to IFC (acting in its sole discretion) for the
purposes of meeting any Total Uses in that period; and

﻿

(iv) the Net Cash Flow for that period; 

﻿

"Total Uses"in relation to each Relevant Forecast Period, the Borrower's share
(as determined in accordance with the PSC and JOA) of the aggregate amount
(without double counting) of the Gross Capital Expenditures that are committed
on the first day of the period or, if not committed, are projected to be paid by
the Project Partners in that period including any projected discretionary
amounts having regard to the projected Total Sources for the corresponding
period.

﻿

Section 1.03.Financial Calculations.    

﻿

(a)All financial calculations to be made under, or for the purposes of, this
Agreement and any other Transaction Document shall be determined in accordance
with the Accounting Principles and, except as otherwise required to conform to
any provision of this Agreement, shall be calculated from the then most recently
issued quarterly financial statements, prepared on a consolidated basis, which
the Borrower is obligated to furnish to IFC under Section 6.03 (a) (Reporting
Requirements).

﻿

(b)Where quarterly financial statements are used for the purpose of making
certain financial calculations and those statements are with respect to the last
quarter of a Fiscal Year



 

--------------------------------------------------------------------------------

 

 

 

then, at IFC's option, those calculations may instead be made from the audited
financial statements for the relevant Fiscal Year.

﻿

(c)If any material adverse change in the financial condition of the Borrower,
VAALCO International or the Sponsor has occurred after the end of the period
covered by the financial statements used to make the relevant
financial calculations, that material adverse change shall also be taken into
account in calculating the relevant figures.

﻿

Section 1.04.  Interpretation.  In this Agreement, unless the context otherwise
requires:

﻿

(a)headings are for convenience only and do not affect the interpretation of
this Agreement;

﻿

(b)words importing the singular include the plural and vice versa;

﻿

(c)a reference to an Annex, Article, party, Schedule or Section is a reference
to that Article or Section of, or that Annex, party or Schedule to, this
Agreement;

﻿

(d)a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement; and

﻿

(e)a reference to a party to any document includes that party's successors and
permitted assigns (and, in the case of the Borrower after the Conversion,
includes VAALCO Gabon S.A.).

﻿

Section 1.05.  Business Day Adjustment.   When the day on or by which a payment
is due to be made is not a Business Day, that payment shall be made on or by (a)
the next succeeding Business Day in that calendar month (if there is one) or (b)
the preceding Business Day (if there is not); provided that, in the case of
payments made pursuant to clause (a), interest, fees and charges (if any) shall
continue to accrue for the period from the due date that is not a Business Day
to that next succeeding Business Day.

﻿

﻿

ARTICLE II

﻿

The Project, Project Cost and Financial Plan

﻿

﻿

Section 2.01.  The Project.  The project to be financed consists of:  (i) the
construction of two new platforms and associated facilities in the Etame field
and the South East Etame and North Tchibala fields; (ii) the drilling,
completion and production of wells for the aforementioned fields; (iii) upon
receipt of the Ebouri Project Authorizations and written approval of IFC, the
Ebouri Project; (iv) the costs associated with modifying the FPSO to support the
new platforms, all of which are located in the Etame Block offshore of the
southern coast of Gabon; and (v) general corporate purposes related to the
foregoing.    





 

--------------------------------------------------------------------------------

 

 

 

ARTICLE III

﻿

The Facility

﻿

﻿

Section 3.01.  The Facility.  

﻿

(a)Subject to the provisions of this Agreement, IFC agrees to make available to
the Borrower (i) a senior revolving loan facility of up to thirty million
Dollars ($30,000,000) (the "Senior Tranche"), (ii) a subordinated revolving loan
facility of up to fifteen million Dollars ($15,000,000) (the "Subordinated
Tranche"), and (iii) a term loan facility comprised of two tranches:  (A) a
tranche of up to fifteen million Dollars ($15,000,000) (the "Initial Term
Tranche"), and (B) a tranche of up to five million Dollars ($5,000,000) (the
"Additional Term Tranche", and together with the Senior Tranche, the
Subordinated Tranche and the Initial Term Tranche, the "Facility"). 

﻿

(b)Each Loan under the Facility may be used solely for the Project. 

﻿

Section 3.02.  Loan Procedure.  

﻿

(a)(i)The Borrower may request Revolving Loans up to the Available Amount of
each RBL Tranche during the relevant Availability Period by delivering to IFC,
at least ten (10) Business Days prior to the proposed date of a Revolving Loan,
a Loan request substantially in the form of Schedule 2, and a receipt
substantially in the form of Schedule 3;

﻿

(ii)On the Effective Date, the Borrower will be conclusively deemed to have
given IFC a duly completed request (and receipt) for the disbursement of the
Term Loan under the Initial Term Tranche  (in an aggregate amount equal to
$15,000,000)  to be applied solely to repay the outstanding Revolving Loans
under the RBL Tranches in full (and IFC is hereby authorized by the Borrower to
apply such Term Loan to such repayment); and

﻿

(iii)The Borrower may request a single disbursement of the Term Loan under the
Additional Term Tranche up to the Available Amount of the Additional Term
Tranche during the Availability Period by delivering to IFC, at least ten (10)
Business Days prior to the proposed date of such disbursement, a Loan request
substantially in the form of Schedule 2 and a receipt substantially in the form
of Schedule 3.

﻿

(b)Where any Revolving Loan of either RBL Tranche is outstanding on any
Scheduled Redetermination Date, the Borrower will be conclusively deemed to have
given IFC a duly completed request (and receipt) for a Rollover Loan (of an
aggregate amount equal to the outstanding amount of all Revolving Loans of that
RBL Tranche, including any Rollover Loan, which are scheduled to mature on that
Scheduled Redetermination Date) to be applied in



 

--------------------------------------------------------------------------------

 

 

 

refinancing those outstanding Revolving Loans in full (and IFC is hereby
authorized by the Borrower to apply such Rollover Loan to such refinancing)
unless,

﻿

(i)such Scheduled Redetermination Date is a Reduction Date, in which case the
amount of such Rollover Loan shall be reduced by the aggregate principal amount
of the Revolving Loans of that RBL Tranche that the Borrower is required to
repay in accordance with Section 3.05 on such Reduction Date; and/or

﻿

(ii)IFC at any time notifies the Borrower that all or a portion of any Revolving
Loan is not eligible to be treated as a Rollover Loan because any other
conditions necessary for the making of such Rollover Loan as required pursuant
to Section 5.02 and 5.03 hereof are not fulfilled; and/or

﻿

(iii)not later than thirty (30) days prior to such Scheduled Redetermination
Date, the Borrower notifies IFC that it does not wish this provision to apply in
respect of all or a portion of any Revolving Loan.

﻿

(c)The Loans (other than the Rollover Loans) shall be requested and made under
each Tranche in accordance with the respective Available Amounts thereof; and
each disbursement of a Loan (other than a Rollover Loan or the Term Loan under
the Additional Term Tranche) shall be made in an amount of not less than five
million Dollars ($5,000,000), or, if lower, in an amount that equals the maximum
amount drawable of the Available Amount.

﻿

(d)Each Revolving Loan (other than a Rollover Loan) and any disbursement of the
Term Loan under the Additional Term Tranche shall be made by IFC at a bank in
New York, New York for further credit to the VAALCO Operating Account or any
other place acceptable to IFC, all as specified by the Borrower in the relevant
Loan request.

﻿

Section 3.03.  Interest.  Subject to the provisions of Section 3.04 (Default
Rate Interest) and to the maximum extent permitted by applicable law, the
Borrower shall pay interest on each Loan in accordance with this Section 3.03:

﻿

(a)During each Interest Period, each Loan shall bear interest at the applicable
Interest Rate for that Interest Period.

﻿

(b)Interest on each Loan shall accrue from day to day, be prorated on the basis
of a 360‑day year for the actual number of days in the relevant Interest Period
and be payable in arrears on the Interest Payment Date immediately following the
end of that Interest Period; provided that with respect to any Loan made less
than fifteen (15) days before an Interest Payment Date, interest on that Loan
shall be payable on the second Interest Payment Date following the date of that
Loan.

﻿

(c)Subject to Section 3.03 (e) and (f), the Interest Rate for the Loans of each
Tranche for any Interest Period shall be, to the maximum extent permitted by
applicable law, the rate which is the sum of:





 

--------------------------------------------------------------------------------

 

 

 

﻿

(i)the Relevant Spread; and

﻿

(ii)LIBOR on the Interest Determination Date for that Interest Period for three
(3) months (or, in the case of any Loan to be made on a date other than an
Interest Payment Date, for one (1) month, two (2) months or three (3) months,
whichever period is closest to the duration of the relevant Interest Period (or,
if two periods are equally close, the longer one)) rounded upward to the nearest
three decimal places.

﻿

(d)If, for any Interest Period, IFC cannot determine LIBOR by reference to the
Reuters Service or any other service that displays BBA rates, IFC shall notify
the Borrower and shall instead determine LIBOR:

﻿

(i)on the second Business Day before the beginning of the relevant Interest
Period by calculating the arithmetic mean (rounded upward to the nearest three
decimal places) of the offered rates advised to IFC on or around 11:00 a.m.,
London time, for deposits in Dollars and otherwise in accordance with Section
3.03 (c)(ii), by any four (4) major banks active in Dollars in the London
interbank market, selected by IFC; provided that if less than four quotations
are received, IFC may rely on the quotations so received if not less than two
(2); or

﻿

(ii)if less than two (2) quotations are received from the banks in London in
accordance with subsection (i) above, on the first day of the relevant Interest
Period, by calculating the arithmetic mean (rounded upward to the nearest three
decimal places) of the offered rates advised to IFC on or around 11:00 a.m. New
York time, for loans in Dollars and otherwise in accordance with Section 3.03
(c)(ii), by a major bank or banks in New York, New York, selected by IFC.

﻿

(e)Subject to any alternative basis agreed as contemplated by Section 3.03 (f)
below, if a Market Disruption Event occurs in relation to all or any part of any
Loan of any Tranche for any Interest Period, IFC shall promptly notify the
Borrower of such event and the relevant Interest Rate for such Loans for that
Interest Period shall be the rate which is the sum of:

﻿

(i)the Relevant Spread; and

﻿

(ii)either (A) the rate which expresses as a percentage rate per annum the cost
to IFC (or the relevant Participant as notified to IFC as soon as practicable
and in any event not later than the close of business on the first day of the
relevant Interest Period) of funding such Loan or such Participation (as
applicable) from whatever source it may reasonably select or (B) at the option
of IFC (or any such Participant, as applicable), LIBOR for the relevant period
as determined in accordance with Section 3.03 (c)(ii) above.





 

--------------------------------------------------------------------------------

 

 

 

﻿

(f)(i)If a Market Disruption Event occurs in relation to all or any part of any
Loan and IFC or the Borrower so requires, within five (5) Business Days of the
notification by IFC pursuant to Section 3.03 (e), IFC and the Borrower shall
enter into good faith negotiations (for a period of not more than thirty (30)
days) with a view to agreeing a substitute basis for determining the rate of
interest applicable to such Loan.

﻿

(ii)Any alternative basis agreed pursuant to sub-paragraph (i) above shall take
effect in accordance with its terms and be binding on each party hereto.

﻿

(iii)If agreement cannot be reached, the Borrower may prepay such Loan or the
relevant portion of such Loan in accordance with Section 3.06 (a).

﻿

(g)On each Interest Determination Date for any Interest Period, IFC shall
determine the Interest Rate applicable to that Interest Period for each Tranche
and promptly notify the Borrower of that rate.

﻿

(h)The determination by IFC, from time to time, of the Interest Rate for each
Tranche shall be final and conclusive and bind the Borrower (unless the Borrower
shows to IFC's satisfaction that the determination involves manifest error).

﻿

Section 3.04.  Default Rate Interest. (a) Without limiting the remedies
available to IFC under this Agreement or otherwise (and to the maximum extent
permitted by applicable law), if the Borrower fails to make any payment of
principal or interest (including interest payable pursuant to this Section) or
any other payment provided for in Section 3.07 (Fees) when due as specified in
this Agreement (whether at stated maturity or upon acceleration), the Borrower
shall pay interest on the amount of that payment due and unpaid at the rate
which shall be the sum of two per cent (2%) per annum and the Interest Rate in
effect from time to time determined in accordance with Section 3.03 (Interest).

﻿

(b)Interest at the rate referred to in Section 3.04 (a) shall accrue from the
date on which payment of the relevant overdue amount became due until the date
of actual payment of that amount (as well after as before judgment), and shall
be payable on demand or, if not demanded, on each Interest Payment Date falling
after any such overdue amount became due.

﻿

Section 3.05.  Repayment.

(a)Subject to Section 1.05 (Business Day Adjustment), the Borrower shall repay:

﻿

(i)each Revolving Loan made to it in full on each Scheduled Redetermination
Date;  

﻿

(ii)the Term Loan under the Initial Term Tranche as follows:

﻿

(A)in the event the Additional Term Tranche is disbursed or cancelled on or
before September 15, 2016, on the Interest Payment Dates



 

--------------------------------------------------------------------------------

 

 

 

and in the amounts set out in the repayment schedule in Part III-A of Schedule
9;

﻿

(B)in the event the Additional Term Tranche is disbursed or cancelled after
September 15, 2016 but on or before December 15, 2016, on the Interest Payment
Dates and in the amounts set out in the repayment schedule in Part III-B of
Schedule 9; or

﻿

(C)in the event that the Additional Term Tranche is disbursed or
cancelled after December 15, 2016, on the Interest Payment Dates and in the
amounts set out in the table in Part III-C of Schedule 9; and

﻿

(iii)the Term Loan under the Additional Term Tranche as follows:

﻿

(A)in the event the Additional Term Tranche is disbursed on or before December
15, 2016, on the Interest Payment Dates and in the amounts equal to the relevant
percentage of the total disbursed amount of such Term Loan set out in the
repayment schedule in Part IV-A of Schedule 9; 

﻿

(B)in the event that the Additional Term Tranche is disbursed after December 15,
2016 but on or before December 31, 2016, on the Interest Payment Dates and in
the amounts equal to the relevant percentage of the total disbursed amount of
such Term Loan set out in the table in Part IV-B of Schedule 9. 

﻿

(b)Notwithstanding any other provision of this Agreement,

﻿

(i)the Borrower shall repay such amount of the Revolving Loans of each RBL
Tranche as is required to ensure as of each Reduction Date, that the aggregate
outstanding principal amount of such Revolving Loans does not exceed the Maximum
Available Amount for that RBL Tranche determined as of such Reduction Date; and

﻿

(ii)all Loans and other amounts outstanding under the Facility shall be repaid
on the Final Maturity Date.

﻿

(c)If the Borrower is required pursuant to paragraph (b)(i) above to repay any
principal of any Revolving Loan on an Interim Redetermination Date, then:

﻿

(i)the Borrower shall simultaneously pay all accrued interest and Increased
Costs (if any) on the principal amount of the Revolving Loans to be so repaid,
together with all other amounts then due and payable under this Agreement,
including the amount payable under Section 3.11 (Unwinding Costs); and





 

--------------------------------------------------------------------------------

 

 

 

﻿

(ii)if requested by IFC, the Borrower shall deliver to IFC, prior to the date of
payment, evidence satisfactory to IFC that all necessary Authorizations with
respect to the payment have been obtained.

 

(d)Any repayments of the Revolving Loans under sub-paragraph (b)(i) above shall
be applied towards such Revolving Loans as IFC (acting in consultation with the
Borrower) shall determine.

﻿

(e)Subject to the terms of this Agreement, any principal amounts of the
Revolving Loans repaid under this Section 3.05 may be re-borrowed to the extent
permitted under Section 3.02.

﻿

(f)Any principal amount of any Term Loan repaid under this Agreement may not be
re-borrowed.

﻿

Section 3.06.  Prepayment.  (a) Without prejudice to Sections 3.10  (Increased
Costs), 3.03(f)(iii) (Interest) and 3.16  (Illegality of Participation), the
Borrower may prepay all or any of the Loans of any Tranche, on not less than
thirty (30) days' prior notice to IFC, but only if:

﻿

(i)the Borrower simultaneously pays all accrued interest on the amount of each
Loan to be prepaid, together with all other amounts then due and payable under
this Agreement, including Increased Costs (if any) payable under Section 3.10
(Increased Costs) and the amount payable under Section 3.11 (Unwinding Costs);

﻿

(ii)for a partial prepayment, the prepayment is in an amount of not less than
one million two hundred fifty thousand Dollars ($1,250,000); and

﻿

(iii)if requested by IFC, the Borrower delivers to IFC, prior to the date of
prepayment, evidence satisfactory to IFC that all necessary Authorizations with
respect to the prepayment have been obtained.

﻿

(b)Upon delivery of a notice in accordance with Section 3.06 (a), the Borrower
shall make the prepayment in accordance with the terms of that notice.

﻿

(c)Subject to the terms of this Agreement, any principal amounts of any
Revolving Loan prepaid under this Section 3.06 may be re-borrowed.

﻿

(d)Any principal amount of any Term Loan prepaid under this Agreement may not be
re-borrowed.



Section 3.07.  Fees. 

﻿

(a)The Borrower shall pay to IFC a commitment fee for each RBL Tranche and the
Additional Term Tranche computed at forty per cent (40%) of the Relevant
Spread for that RBL



 

--------------------------------------------------------------------------------

 

 

 

Tranche on that part of the Commitment for that RBL Tranche and the Additional
Term Tranche which from time to time has not been disbursed or cancelled.  The
commitment fee shall:

﻿

(i)begin to accrue (x) on the date of this Agreement with respect to each RBL
Tranche and (y) on the Effective Date with respect to the Additional Term
Tranche;  

﻿

(ii)be pro rated on the basis of a 360-day year for the actual number of days
elapsed;

﻿

(iii)be payable quarterly, in arrears, on the Interest Payment Dates in each
year, with the first such payment due (x) for each RBL Tranche, on March 31,
2014 and (y) for the Additional Term Tranche, on September 30, 2016; and

﻿

(iv)cease to accrue, with respect to each Tranche, at the end of the
Availability Period for such Tranche.

﻿

(b)The Borrower shall also pay to IFC a front-end fee of six hundred and fifty
thousand dollars ($650,000), to be paid upon the earlier of (x) the date which
is thirty (30) days after the date of this Agreement and (y) the date of the
First Loan.

﻿

(c)The Borrower shall also pay to IFC a structuring fee of nine hundred and
seventy-five thousand dollars ($975,000), to be paid upon the earlier of (x) the
date which is thirty (30) days after the date of this Agreement and (y) the date
of the First Loan.

﻿

(d)The Borrower shall pay to IFC an annual portfolio supervision fee of fifteen
thousand US Dollars ($15,000) for each Fiscal Year during which any portion of
this Facility is committed or outstanding, whether that year is complete or not,
to be paid (i) with respect to the 2014 calendar year, within thirty (30) days
of the date of this Agreement or on or before the date of the First Loan,
whichever is earlier, and (ii) with respect to each Fiscal Year thereafter, on
January 15.

﻿

Section 3.08.  Currency and Place of Payments (a)  The Borrower shall make all
payments of principal, interest, fees, and any other amount due to IFC under
this Agreement in Dollars, in same day funds, to Citibank, N.A., 111 Wall
Street, New York, New York, U.S.A., ABA#021000089, for credit to IFC's account
number 36085579, or at such other bank or account in New York as IFC from time
to time designates.  Payments must be received in IFC's designated account no
later than 1:00 p.m. New York time.

﻿

(b)The tender or payment of any amount payable under this Agreement (whether or
not by recovery under a judgment) in any currency other than Dollars shall not
novate, discharge or satisfy the obligation of the Borrower to pay in Dollars
all amounts payable under this Agreement except to the extent that (and as of
the date when) IFC actually receives funds in Dollars in the account specified
in, or pursuant to, Section 3.08 (a).

﻿





 

--------------------------------------------------------------------------------

 

 

 

(c)The Borrower shall indemnify IFC against any losses resulting from a payment
being received or an order or judgment being given under this Agreement in any
currency other than Dollars or any place other than the account specified in, or
pursuant to, Section 3.08 (a). The Borrower shall, as a separate obligation, pay
such additional amount as is necessary to enable IFC to receive, after
conversion to Dollars at a market rate and transfer to that account, the full
amount due to IFC under this Agreement in Dollars and in the account specified
in, or pursuant to, Section 3.08 (a).

﻿

(d)Notwithstanding the provisions of Section 3.08 (a) and Section 3.08 (b), IFC
may require the Borrower to pay (or reimburse IFC) for any Taxes, fees, costs,
expenses and other amounts payable under Section 3.14 (a) (Taxes) and Section
3.15 (Expenses) in the currency in which they are payable, if other than
Dollars.

﻿

Section 3.09.  Allocation of Partial Payments.  If at any time IFC receives less
than the full amount then due and payable to it under this Agreement, IFC may
allocate and apply the amount received in any way or manner and for such purpose
or purposes under this Agreement as IFC in its sole discretion determines,
notwithstanding any instruction that the Borrower may give to the contrary.



Section 3.10.  Increased Costs.  On each Interest Payment Date, the Borrower
shall pay, in addition to interest, the amount which IFC from time to time
notifies to the Borrower in an Increased Costs Certificate as being the
aggregate Increased Costs of IFC and each Participant accrued and unpaid prior
to that Interest Payment Date.

﻿

Section 3.11.  Unwinding Costs. (a)  If IFC or any Participant incurs any cost,
expense or loss as a result of the Borrower:

﻿

(i)failing to borrow in accordance with a request for a Loan made pursuant to
Section 3.02 (Loan Procedure), or to prepay in accordance with a notice of
prepayment or pursuant to Section 3.06 (b);

﻿

(ii)prepaying all or any portion of the Loans; or

﻿

(iii)after acceleration of all or any portion of the Loans, paying all or any
portion of the Loans;

﻿

then the Borrower shall immediately pay to IFC the amount which IFC from time to
time notifies to the Borrower as being the amount of those costs, expenses and
losses incurred.



(b)For the purposes of this Section, "costs, expenses or losses" include any
premium, penalty or expense incurred to liquidate or obtain third party
deposits, borrowings, hedges or swaps in order to make, maintain, fund or hedge
any or all of the Loans or prepayment of any or all of the Loans, or any payment
of all or any of the Loans upon acceleration.

﻿





 

--------------------------------------------------------------------------------

 

 

 

Section 3.12.  Suspension or Cancellation by IFC.  (a)  IFC may, by notice to
the Borrower, suspend or cancel the right of the Borrower to the undisbursed
portion of the Facility in whole or in part:

﻿

(i)if the First Loan has not been made by June 30, 2014 or such other date as
the parties agree;

﻿

(ii)if any Event of Default has occurred and is continuing or if the Event of
Default specified in Section 7.02 (f) (Events of Default) is, in the reasonable
opinion of IFC, imminent; or

﻿

(iii)if any event or condition has occurred and is continuing which has or can
reasonably be expected to have a Material Adverse Effect;

﻿

provided that, with respect to the Additional Term Tranche, if the disbursement
has not been made on or before December 31, 2016, the Additional Term Tranche
shall be cancelled without any requirement for notice pursuant to this Section
3.12 (a) or Section 3.13 (a). 

﻿

(b)Upon the giving of any such notice, the right of the Borrower to the
undisbursed portion of the Facility shall be suspended or cancelled, as the case
may be. The exercise by IFC of its right of suspension shall not preclude IFC
from exercising its right of cancellation, either for the same or any other
reason specified in Section 3.12 (a).  Upon any cancellation the Borrower shall,
subject to paragraph (d) of this Section 3.12, pay to IFC all fees and other
amounts accrued (whether or not then due and payable) under this Agreement up to
the date of that cancellation. A suspension shall not limit any other provision
of this Agreement.

﻿

(c)Any portion of the Facility that is cancelled under this Section 3.12 may not
be re-borrowed.

﻿

(d)In the case of a partial cancellation of the Facility pursuant to paragraph
(a) of this Section 3.12, or Section 3.13 (a) below, interest on the amount then
outstanding of the Loans remains payable as provided in Section 3.03 (Interest).

﻿

Section 3.13. Cancellation by the Borrower. (a)  The Borrower may, by notice to
IFC, irrevocably request IFC to cancel either in whole or in part the
undisbursed portion of the Facility on the date specified in that notice (which
shall be a date not earlier than thirty (30) days after the date of that
notice); provided that, in the case of the RBL Tranches, the Borrower may
request any such cancellation only once in any Fiscal Year and the amount of any
such cancellation shall be applied to the Commitments of each of the RBL
Tranches pro rata in accordance with amounts thereof then in effect.

﻿

(b)IFC shall, by notice to the Borrower, cancel the undisbursed portion of the
Facility effective as of that specified date if, subject to Section 3.12(d)
above, IFC has received all fees and other amounts accrued (whether or not then
due and payable) under this Agreement up to such specified date; and

﻿





 

--------------------------------------------------------------------------------

 

 

 

(c)Any portion of the Facility that is cancelled under this Section 3.13 may not
be reinstated.

﻿

Section 3.14.  Taxes. (a)  The Borrower shall pay or cause to be paid all Taxes
(other than taxes, if any, payable on the overall income of IFC) on or in
connection with the payment of any and all amounts due under this Agreement or
any other Transaction Document that are now or in the future levied or imposed
by any Authority of Gabon, the United Kingdom or the United States of America or
by any organization of which Gabon, the United Kingdom or the United States of
the America is a member or any jurisdiction through or out of which a payment is
made.

﻿

(b)All payments of principal, interest, fees and other amounts due under this
Agreement or any other Transaction Document shall be made without deduction for
or on account of any Taxes.

﻿

(c)If the Borrower is prevented by operation of law or otherwise from making or
causing to be made those payments referred to in Section 3.14 (b) without
deduction, the principal or (as the case may be) interest, fees or other amounts
due under this Agreement or, as the case may be, the relevant Transaction
Document shall be increased to such amount as may be necessary so that IFC
receives the full amount it would have received (taking into account any Taxes
payable on amounts payable by the Borrower under this subsection) had those
payments been made without that deduction.

﻿

(d)If Section 3.14 (c) applies and IFC so requests, the Borrower shall deliver
to IFC official tax receipts evidencing payment (or certified copies of them)
within thirty (30) days of the date of that request.

﻿

Section 3.15.  Expenses. (a)  The Borrower shall pay or, as the case may be,
reimburse IFC or its assignees on demand any amount paid by them on account of,
all taxes (including stamp taxes), duties, fees or other charges payable on or
in connection with the execution, issue, delivery, registration or notarization
of the Transaction Documents and any other documents related to this Agreement
or any other Transaction Document.

﻿

(b)The Borrower shall pay promptly, on demand, to IFC or as IFC may direct:

﻿

(i)the out-of-pocket expenses (including travel and subsistence expenses)
reasonably incurred by IFC in conducting its annual supervision review of the
Borrower and the Project, the preparation, administration and implementation by
IFC of the investment provided for in this Agreement, or otherwise in connection
with any restructuring of the Loans or amendment, supplement, or modification
to, or any waiver under, any of the Transaction Documents, payable upon receipt
of an invoice from IFC;

﻿

(ii)any fees agreed upon among the Borrower and IFC in connection with any
restructuring of the Loans, or amendment, supplement, modification or waiver
under, any of the Transaction Documents;





 

--------------------------------------------------------------------------------

 

 

 

﻿

(iii)the fees and expenses of IFC's technical consultants (including the
Independent Engineer), reasonable fees and expenses of other external
consultants (including the independent consultant(s) hired in connection with
the requirements of Section 6.03(d)), incurred in connection with the investment
by IFC provided for under this Agreement;

﻿

(iv)the reasonable fees and expenses of IFC's counsel in Gabon, France,
Delaware, London, England and New York and any other relevant
jurisdictions,  incurred in connection with:

﻿

(A)the preparation of the investment by IFC provided for under this Agreement
and any other Transaction Document;

﻿

(B)the preparation and/or review, execution and, where appropriate, translation
and registration of the Transaction Documents and any other documents related to
them;

﻿

(C)the giving of any legal opinions required by IFC under this Agreement and any
other Transaction Document;

﻿

(D)the administration and implementation by IFC of the investment provided for
in this Agreement or otherwise in connection with any amendment, supplement or
modification to, or waiver under, any of the Transaction Documents;

﻿

(E)the registration (where appropriate) and the delivery of the evidences of
indebtedness relating to the Loans; and

﻿

(F)the release of the Security following the repayment in full of the Loans; and

﻿

(v)the costs and expenses incurred by IFC in relation to efforts to enforce or
protect its rights under any Transaction Document, or the exercise of its rights
or powers consequent upon or arising out of the occurrence of any Event of
Default or Potential Event of Default, including all legal and other
professional consultants' fees and expenses on a full indemnity basis.

﻿

Section 3.16.  Illegality of Participation.  If IFC has sold a Participation and
after the date of this Agreement, any change made in any applicable law or
regulation or official directive (or its interpretation or application by any
Authority charged with its administration) (herein the "Relevant Change") makes
it unlawful for the Participant acquiring that Participation to continue to
maintain or to fund that Participation:

﻿

(a)the Borrower shall, upon request by IFC (but subject to any applicable
Authorization having been obtained), on the earlier of (x) the next Interest
Payment Date and (y)



 

--------------------------------------------------------------------------------

 

 

 

the date that IFC advises the Borrower is the latest day permitted by the
Relevant Change, prepay in full that part of the Loan that IFC advises
corresponds to that Participation;

﻿

(b)concurrently with the prepayment of the part of the Loan corresponding to the
Participation affected by the Relevant Change, the Borrower shall pay all
accrued interest, Increased Costs (if any) on that part of the Loan (and, if
that prepayment is not made on an Interest Payment Date, any amount payable in
respect of the prepayment under Section 3.11 (Unwinding Costs)); and

﻿

(c)the Borrower agrees to take all reasonable steps to obtain, as quickly as
possible after receipt of IFC's request for prepayment, the Authorization
referred to in Section 3.16 (a) if any such Authorization is then required.

﻿

Section 3.17.  Subordination.    Upon any distribution of the assets in
connection with any dissolution, winding up, liquidation or reorganization of
the Borrower or upon an assignment for the benefit of creditors of the Borrower,
all amounts outstanding under the Senior Tranche (whether principal, interest,
fees or other amounts) shall be paid in full before any amount owing in respect
of the Subordinated Tranche is paid.

﻿

﻿

ARTICLE IV

﻿

Representations and Warranties

﻿

﻿

Section 4.01.  Representations and Warranties.  The Borrower represents and
warrants that:

﻿

(a)the Borrower is a company duly incorporated and validly existing under the
laws of Delaware (or, after the Conversion, a société anonyme incorporated and
validly existing under the laws of Gabon), has the corporate power, and has
obtained all required Authorizations, to own its assets, conduct its business as
presently conducted and to enter into, and comply with its obligations under,
the Transaction Documents to which it is a party or will, in the case of any
Transaction Document not executed as at the date of this Agreement, when that
Transaction Document is executed, have the corporate power to enter into, and
comply with its obligations under, that Transaction Document; 

﻿

(b)each Transaction Document to which the Borrower is a party has been, or will
be, duly authorized and executed by the Borrower and constitutes, or will, when
executed constitute, a valid and legally binding obligation of the Borrower,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights generally and
by general principles of equity as applied by a court of competent jurisdiction;

﻿

(c)neither the making of any Transaction Document to which the Borrower is a
party nor (when all the Authorizations referred to in Section 5.01(d)
(Conditions of Loans) have been



 

--------------------------------------------------------------------------------

 

 

 

obtained) the compliance with its terms will conflict with or result in a breach
of any of the terms, conditions or provisions of, or constitute a default or
require any consent under, any indenture, mortgage, agreement or other
instrument or arrangement to which the Borrower is a party or by which it is
bound, or violate any of the terms or provisions of the Borrower's Charter or
any Authorization, judgment, decree or order or any statute, rule or regulation
applicable to the Borrower;

﻿

(d)to the best of the Borrower's knowledge after due inquiry:

﻿

(i)the Authorizations specified in Annex C are all the Authorizations (other
than Authorizations that are of a routine nature and are obtained in the
ordinary course of business) needed by the Borrower to conduct its business,
carry out the Project and execute, and comply with its obligations under, this
Agreement and each of the other Transaction Documents to which it is a party;  
 

﻿

(ii)all Authorizations specified in Section (1) of Annex C have been obtained
and are in full force and effect; and

﻿

(iii)the Borrower has applied (or is making arrangements to apply) for all
Authorizations specified in Section (2) of Annex C, and has no reason to believe
that it will not obtain those Authorizations in a timely manner;

﻿

(e)the Borrower's Charter has not been amended since June 14, 1995;

﻿

(f)the Material Contracts are all the Project Documents (other than Project
Documents that are of a routine nature and are obtained in the ordinary course
of business) needed by the Borrower to conduct its business, carry out the
Project and execute, and comply with its obligations under, this Agreement and
each of the other Transaction Documents to which it is a party;  

﻿

(g)neither the Borrower nor any of its property enjoys any right of immunity
from set‑off, suit or execution with respect to its assets or its obligations
under any Transaction Document;

﻿

(h)since September 30, 2013, the Borrower:

﻿

(i)has not suffered any change that has a Material Adverse Effect or incurred
any substantial loss or liability; and

﻿

(ii)has not undertaken or agreed to undertake any substantial obligation, except
for Permitted Debt;

﻿

(i)the financial statements of the Borrower for the period ending on September
30, 2013:

﻿





 

--------------------------------------------------------------------------------

 

 

 

(i)have been prepared in accordance with the Accounting Principles, and present
fairly the financial condition of the Borrower as of the date as of which they
were prepared and the results of the Borrower's operations during the period
then ended; and

﻿

(ii)disclose all liabilities (contingent or otherwise) of the Borrower, and the
reserves, if any, for such liabilities and all unrealized or anticipated
liabilities and losses arising from commitments entered into by the Borrower
(whether or not such commitments have been disclosed in such financial
statements);

﻿

(j)the Borrower is not a party to, or committed to enter into, any
contract which would or might affect the judgment of a prospective investor;

﻿

(k)the Borrower has no outstanding Lien on any of its assets other than Liens
arising by operation of law, and no contracts or arrangements, conditional or
unconditional, exist for the creation by the Borrower of any Lien, except for
Permitted Liens;

﻿

(l)all tax and petroleum costs returns and reports of the Borrower required by
law and/or the PSC to be filed have been duly filed and all Taxes, obligations,
fees and other governmental charges upon the Borrower, or its properties, or its
income or assets, which are due and payable or to be withheld, have been paid or
withheld, other than those presently payable without penalty or interest;

﻿

(m)the Borrower is not engaged in nor, to the best of its knowledge after due
inquiry, threatened by, any litigation, arbitration or administrative
proceedings, the outcome of which could reasonably be expected to have a
Material Adverse Effect;

﻿

(n)to the best of its knowledge after due inquiry, the Borrower is not in
violation of any statute or regulation of any Authority;

﻿

(o)no judgment or order has been issued which has or may reasonably be expected
to have a Material Adverse Effect;

﻿

(p)(i)to the best of its knowledge after due inquiry, there are no material
social or environmental risks or issues in relation to the Project other than
those identified in the EIAs; and

﻿

(ii)it has not received nor is aware of either (A) any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority or (B)
any material written communication from any Person concerning the Project's
failure to comply with any matter covered by the Performance Standards and EHS
Guidelines which failure has, or could be reasonably expected to have, a
Material Adverse Effect or a material adverse impact on the implementation or
operation of the Project in accordance with the Performance Standards and EHS
Guidelines;





 

--------------------------------------------------------------------------------

 

 

 

﻿

(q)(i)[Reserved];

﻿

(ii)[Reserved];

﻿

(r)neither the Borrower nor the Sponsor, nor any of their respective Affiliates,
nor any Person acting on its or their behalf, has entered into any transaction
or engaged in any activity prohibited by any resolution of the United Nations
Security Council under Chapter VII of the United Nations Charter;

﻿

(s)neither the Borrower nor the Sponsor, nor any of their respective Affiliates,
nor any Person acting on its or their behalf, has committed or engaged in, with
respect to the Project or any transaction contemplated by this Agreement, any
Sanctionable Practice;



(t)it is the Operator of the Project;

﻿

(u)it owns, solely in its own name, a working interest under the PSC and JOA
equal to at least 30.35% during the exploration phase and at least 28.07% during
the production phase, free and clear of all Liens, except for Permitted Liens,
and any other interests of any other Person;

﻿

(v)all written information regarding the Borrower, the Sponsor, their respective
Affiliates and the Project furnished to IFC prior to or contemporaneously
herewith, by or on behalf of the Borrower, was and continues to be true and
accurate (other than projections and other forward looking statements that the
Borrower believes to be reasonable) and does not contain any information that is
misleading in any material respect nor does it omit any information the omission
of which makes the information contained in it misleading in any material
respect;

﻿

(w)it has not registered a United Kingdom establishment or place of business for
the purposes of the Overseas Companies (Execution of Documents and Registration
of Charges) Regulations 2009, nor has it registered a United Kingdom
establishment or place of business under any alternative or trading name under
section 1048 of the Companies Act 2006, for the purposes of the aforementioned
Regulations, or otherwise;

﻿

(x)it is not engaged in any business activity outside the scope of the PSC;

﻿

(y)as of the date of this Agreement, neither the GOG nor any of its Authorities
or assigns has exercised the GOG's preference rights under Article 24 or Article
25 of the PSC and the Borrower has no reason to believe any such exercise is
contemplated;

﻿

(z)the Borrower has no partnership, profit-sharing or royalty agreement or other
similar arrangement whereby the Borrower's income or profits might be shared
with any other Person; and

﻿





 

--------------------------------------------------------------------------------

 

 

 

(aa)none of the representations and warranties in this Section 4.01 omits any
matter the omission of which makes any of such representations and warranties
misleading.

﻿

Section 4.02.  IFC Reliance.  The Borrower acknowledges that it makes the
representations and warranties in Section 4.01 (Representations and Warranties)
with the intention of inducing IFC to enter into this Agreement and that IFC
enters into this Agreement on the basis of, and in full reliance on, each of
such representations and warranties.

﻿

﻿

ARTICLE V

﻿

Conditions of Loans

﻿

﻿

Section 5.01.  Conditions of First Loan.  The obligation of IFC to make the
First Loan under either RBL Tranche is subject to the fulfillment prior to or
concurrently with the making of that First Loan of the following conditions:

﻿

(a)the branch in Gabon of VAALCO Gabon (Etame), Inc. shall have been duly
converted to a société anonyme under the laws of Gabon, duly incorporated under
such laws as a direct, wholly-owned Subsidiary of VAALCO Gabon (Etame), Inc.
("VAALCO Gabon S.A.") and:

﻿

(i)the rights,  obligations and other liabilities of VAALCO Gabon (Etame), Inc.
under the Transaction Documents and the Material Contracts shall have been
assigned to or novated in favor of VAALCO Gabon S.A. and all other assets and
liabilities of VAALCO Gabon (Etame), Inc. shall have been transferred to VAALCO
Gabon S.A. in accordance with the Contribution Agreement;

﻿

(ii)the obligations of VAALCO Gabon S.A. under the Transaction Documents shall
have been guaranteed by VAALCO Gabon (Etame), Inc.;

﻿

(iii)all the shares in VAALCO Gabon S.A. shall have been pledged in favor of
IFC;

﻿

(iv)the Transaction Documents and Material Contracts shall have been amended,
supplemented and/or restated to give effect to the foregoing; and

﻿

(v)all corporate and GOG authorizations required for the incorporation of VAALCO
Gabon S.A. and the performance of the steps set forth in sub-paragraphs (i)
through (iv) above shall have been issued,

﻿

all on terms and conditions and pursuant to documentation satisfactory to IFC
(the "Conversion"), except to the extent that IFC determines (based on the
Borrower’s progress



 

--------------------------------------------------------------------------------

 

 

 

toward Conversion and such other considerations as IFC deems relevant) to waive
any of the foregoing requirements pursuant to Section 5.04 (Conditions for IFC
Benefit);

﻿

(b)the following agreements, together with any amendments to such agreements
entered into after the date hereof, each in form and substance satisfactory to
IFC, have been entered into by all parties to them and have become (or, as the
case may be, remain) unconditional and fully effective in accordance with their
respective terms (except for this Agreement having become unconditional and
fully effective, if that is a condition of any of those agreements), and IFC has
received a copy of each of those agreements to which it is not a party:

﻿

(i)each Transaction Document; and

﻿

(ii)each Project Document, including an amendment to the Etame Accounts
Agreement to include IFC as the Borrower's Subordinated Secured Party (as
defined therein) in accordance with Section 6.1(b) of the Etame Accounts
Agreement and otherwise in a form and substance satisfactory to IFC;

﻿

(c)the Security has been duly created and perfected as: (i) first ranking
security interests in the VAALCO Accounts and the respective funds held therein;
(ii) a security interest in all of the Borrower's rights, title and interest in
the Etame Revenue Account and the Etame Operating Account, subject to the
interests of the GOG, and the Etame Trustee and Paying Agent to the extent
expressly provided in the Etame Accounts Agreement; (iii) a security interest in
all of the "Security Assets" (as defined in the Debenture), (iv) a first ranking
pledge by VAALCO International of all of the Borrower's shares; and (v) an
assignment by way of security of all rights, title and interest in and to the
Borrower's share of Project-related insurance policies, reinsurance policies and
any proceeds of any of them;

﻿

(d)the Borrower has obtained, and provided to IFC copies of all Authorizations
listed in Section (1) and Section (2) of Annex C, and such other Authorizations
not listed in these Sections that may become necessary for:

﻿

(i)the Facility (including the MOF Loan Authorization and MOH Loan
Authorization);

﻿

(ii)the business of the Borrower as it is presently carried on and is
contemplated to be carried on;

﻿

(iii)the Project;

﻿

(iv)the due execution, delivery, validity and enforceability of, and performance
by the Borrower of its obligations under, this Agreement and the other
Transaction Documents, the Material Contracts and any other documents necessary
or desirable to the implementation of any of those agreements or documents; and

﻿





 

--------------------------------------------------------------------------------

 

 

 

(v)the remittance to IFC or its assigns in Dollars of all monies payable with
respect to the Transaction Documents;

﻿

and all those Authorizations are in full force and effect and in form and
substance satisfactory to IFC;

﻿

(e)IFC has received a legal opinion satisfactory in form and substance to IFC,
from IFC's counsel in Gabon relating to the transactions contemplated by this
Agreement;



(f)IFC has received a legal opinion satisfactory in form and substance to IFC,
from its counsel on English law matters with regard to this Agreement and other
Transaction Documents governed by English Law; 

﻿

(g)IFC has received a legal opinion satisfactory in form and substance to IFC,
from its counsel on New York law matters with regard to this Agreement and other
Transaction Documents;

﻿

(h)IFC has received a  legal opinion satisfactory in form and substance to IFC,
from in-house counsel of the Borrower and the Sponsor on Delaware and New York
law matters with regard to this Agreement and other Transaction Documents and
Material Contracts;

﻿

(i)IFC has received a legal opinion satisfactory in form and substance to IFC,
from counsel to the Borrower and the Sponsor on Texas and Delaware law matters
with regard to this Agreement and the other Transaction Documents and the
Material Contracts;

﻿

(j)IFC has received copies of all insurance policies required to be obtained
pursuant to Section 6.04 (Insurance) and Annex D prior to the date of First
Loan, and a certification of the Borrower's insurers or insurance agents
confirming that such policies are in full force and effect and all premiums then
due and payable under those policies have been paid; 

﻿

(k)IFC has received, or has received irrevocable written instructions to deduct
from the proceeds of the First Loan, the fees specified in Section 3.07 (Fees)
required to be paid before or on the date of the First Loan, as the case may be;

﻿

(l)if IFC so requires, IFC has received the reimbursement of all invoiced fees
and expenses of IFC's counsel as provided in Section 3.15 (b) (iv) (Expenses) or
confirmation that those fees and expenses have been paid directly to that
counsel;

﻿

 (m)IFC has received a copy of the authorization to the Auditors referred to in
Section 6.01(e) (Affirmative Covenants);

﻿

(n)IFC has received Certificates of Incumbency and Authority from each of the
Borrower, VAALCO International and the Sponsor;

﻿

(o)the Borrower has delivered to IFC evidence of (i) the appointment by the
Borrower of an agent for service of process pursuant to Section 8.05 (f)
(Applicable Law and



 

--------------------------------------------------------------------------------

 

 

 

Jurisdiction) and substantially in the form of Schedule 4, (ii) the appointment
by the Sponsor of an agent for service of process pursuant to Section 19.05(f)
of the Guarantee, Subordination and Share Retention Agreement and (iii) the
appointment by VAALCO International of an agent for service of process pursuant
to Section 6.04(e) of the Pledge of Shares; 

﻿

(p)The Initial IFC Base Case is in a form and substance satisfactory to IFC, and
IFC has determined the initial Borrowing Base Amount for each RBL Tranche;

﻿

(q)the Borrower has delivered to IFC a letter confirming, inter alia, that (i)
the Borrower is in compliance with all of its material obligations under the
Production Sharing Contract, (ii) there are no material disputes relating to the
Production Sharing Contract and (iii) the Borrower has made copies of the
Production Sharing Contract (including all amendments thereto and the GOG
decrees approving such amendments) available to the public on its website (in
accordance with the requirements of Section 6.01 (bb)), which letter shall be in
form and substance satisfactory to IFC;

﻿

(r)(i)the Borrower has delivered to IFC the EIA and the E&S Action Plan, each in
form and substance acceptable to IFC;

﻿

(ii)the Borrower has committed to developing an E&S Management System in the E&S
Action Plan; and

﻿

(iii)the Borrower has delivered to IFC evidence of disclosure and government
approval of the EIA;

﻿

(s)the Borrower has delivered to IFC certified copies of:

﻿

(i)its Charter,

﻿

(ii)the Contribution Agreement,

﻿

(iii) the Charter of the Sponsor, and

﻿

(iv)the Charter of VAALCO International;

﻿

(t)the Borrower has delivered to IFC evidence confirming that it has instructed
the Etame Trustee and Paying Agent that all amounts payable to the Borrower from
the Etame Revenue Account shall be transferred to the VAALCO Operating Account;

﻿

(u)The Borrower has demonstrated to IFC’s satisfaction that the Borrower has
sufficient funds to pay all Gross Capital Expenditures included in the Work
Program and Budget for Fiscal Year 2014;

﻿

(v)the Borrower has delivered to IFC evidence satisfactory to it that:

﻿





 

--------------------------------------------------------------------------------

 

 

 

(i)each of the VAALCO Accounts has been established in accordance with the
VAALCO Accounts Agreement; and

﻿

(ii)that the amount standing to the credit of the VAALCO Operating Account is
not less than the Minimum Interest/Fees Reserve Amount; and

﻿

(w)IFC has obtained an exemption from the CEMAC Act and TEG Regulations on terms
satisfactory to it.

﻿

Section 5.02.  Conditions of All Loans. The obligation of IFC to make any Loan
under any Tranche, including the First Loan, any Rollover Loan and any Term
Loan, is also subject to the conditions that:

﻿

(a)no Event of Default or Potential Event of Default has occurred and is
continuing or will occur on making such Loan;

﻿

(b)in respect of any Loan which is not a Rollover Loan or the Term Loan under
the Initial Term Tranche, the proceeds of that Loan are, at the date of the
relevant request, needed by the Borrower for the purpose of the Project, or will
be needed for that purpose within six (6) months of that date or are needed to
reimburse the Borrower for costs incurred in connection with the Project;

﻿

(c)since the date of this Agreement, nothing has occurred and is continuing that
has or can reasonably be expected to have a Material Adverse Effect;

﻿

(d)since the date of its most recent financial statements, neither the Borrower
nor the Sponsor, nor any of their respective Affiliates has incurred any
material loss or liability (except such liabilities as may be incurred in
accordance with Section 6.02 (Negative Covenants ));

﻿

(e)the representations and warranties made in Article IV are true and correct in
all material respects on and as of the date of that Loan with the same effect as
if those representations and warranties had been made on and as of the date of
that Loan (but in the case of Section 4.01 (c) (Representations and Warranties),
without the words in parentheses);

﻿

(f)the proceeds of that Loan are not in reimbursement of, or to be used for,
expenditures in the territories of any country which is not a member of the
World Bank or for goods produced in or services supplied from any such country;

﻿

(g)IFC has received (if it so requires) a legal opinion or opinions in form and
substance satisfactory to IFC, of IFC's counsel in Gabon, New York, New York,
London, England and/or Texas, and concurred in by counsel for the Borrower in
the relevant jurisdiction(s), with respect to any matters relating to that Loan;

﻿

(h)after giving effect to that Loan, the Borrower would not be in violation of:

﻿

(i)its Charter;





 

--------------------------------------------------------------------------------

 

 

 

﻿

(ii)any provision contained in any document to which the Borrower is a party
(including this Agreement) or by which the Borrower is bound;

﻿

(iii)any law, rule, regulation, Authorization or agreement or other document
binding on the Borrower directly or indirectly limiting or otherwise restricting
the Borrower's borrowing power or authority or its ability to borrow;

﻿

(iv)the Performance Standards; or

﻿

(v)the EHS Guidelines;

﻿

(i)the representations and warranties made by the Sponsor and VAALCO
International, respectively, in Section 18.01 of the Guarantee, Subordination
and Share Retention Agreement and the Pledge of Shares, respectively, are true
and correct in all material respects on and as of the date of that Loan with the
same effect as if those representations and warranties had been made on and as
of the date of that Loan;

﻿

(j)in respect of any Revolving Loan, no Liquidity Event has occurred and is
continuing;  

﻿

(k)following the making of the Loan, (i) the aggregate outstanding amount of all
Loans under the relevant Tranche shall not exceed the Maximum Available Amount
for that Tranche and (ii) the DSCR shall not be less than the Minimum Level.  If
IFC so requires in connection with any Loan (including any Rollover Loan), the
Borrower shall provide to IFC an updated IFC Base Case confirming the above; and

﻿

(l)in respect of the disbursement of the Term Loan under the Additional Term
Tranche, IFC shall have determined (in its sole discretion) that the Borrower’s
current and projected revenue from operations is sufficient to cover the
aggregate amount of principal, interest, commissions, fees and any other amounts
in respect of the Term Loan under the Additional Term Tranche when such amounts
are due and payable.

﻿

Section 5.03.  Borrower's Certification.  

﻿

(a)Except as provided for in Section 5.03 (b), the Borrower shall deliver to IFC
with respect to each request for Loan:

﻿

(i)certifications, in the form included in Schedule 2 signed by an Authorized
Representative, relating to the conditions specified in Section 5.02 (Conditions
of All Loans) (other than the condition in Section 5.02 (g)) expressed to be
effective as of the date of that relevant Loan; and

﻿





 

--------------------------------------------------------------------------------

 

 

 

(ii)such evidence as IFC may reasonably request of the proposed utilization of
the proceeds of that Loan or the utilization of the proceeds of any prior Loan.

﻿

(b)In the case of any Rollover Loan, except where the Borrower makes a specific
representation or where certifications or evidence is requested by IFC pursuant
to Section 5.03(a) above, the Borrower shall be deemed to have provided such
certifications as of the date of such Rollover Loan.

﻿

Section 5.04. Conditions for IFC Benefit.  The conditions in Section 5.01
through Section 5.03 are for the benefit of IFC and may be waived only by IFC in
its sole discretion.

﻿

﻿

ARTICLE VI

﻿

Particular Covenants

﻿

﻿

Section 6.01.  Affirmative Covenants.  Unless IFC otherwise agrees, the Borrower
shall:

﻿

(a)carry out the Project and conduct its business with due diligence and
efficiency and in accordance with (i) good international oil industry practices
and standards; (ii) sound financial and business practices generally accepted in
the international oil industry; (iii) the Development Plan(s) and approved Work
Program and Budget(s); and (iv) the requirements of all applicable laws and
regulations;

﻿

(b)cause the Loans to be applied exclusively to the Project;

﻿

(c)maintain an accounting and control system, management information system and
books of account and other records, which together adequately present fairly the
financial condition of the Borrower and the results of its operations in
conformity with the Accounting Principles;

﻿

(d)maintain at all times a firm of internationally recognized independent public
accountants acceptable to IFC as auditors of the Borrower;

﻿

(e)irrevocably authorize, in the form of Schedule 5, the Auditors (whose fees
and expenses shall be for the account of the Borrower) to communicate directly
with IFC at any time regarding the Borrower's accounts and operations, and
provide to IFC a copy of that authorization, and, no later than thirty (30) days
after any change in Auditors, issue a similar authorization to the new Auditors
and provide a copy thereof to IFC;

﻿

(f)upon IFC's request, such request to be made with reasonable prior notice to
the Borrower, except if an Event of Default or Potential Event of Default is
continuing or if special circumstances so require, permit representatives of IFC
and CAO, during normal office hours, to:

﻿





 

--------------------------------------------------------------------------------

 

 

 

(i)visit the Project site and any of the premises where the business of the
Borrower is conducted (such visit to be conducted in conformance with the
Borrower's health, safety and environment policy to the extent that such policy
does not unreasonably interfere therewith); 

﻿

(ii)inspect all facilities, plant and equipment comprised in the Project;

﻿

(iii)have access to the Borrower's books of account and records; and

﻿

(iv) have access to those employees, agents, contractors and subcontractors of
the Borrower who have or may have knowledge of matters with respect to which IFC
seeks  information;

﻿

(g)ensure that the design, construction, operation, maintenance, management and
monitoring of the Project's sites, plants, equipment, operations and facilities
are undertaken in compliance with (i) the E&S Action Plan, (ii) the applicable
requirements of the Performance Standards, and (iii) the EHS Guidelines;

﻿

(h)periodically review the form of Annual Monitoring Report and advise IFC as to
whether revision of the form is necessary or appropriate in light of changes to
the Borrower's business or operations, or in light of environmental or social
risks identified by the Borrower's E&S Management System; and revise the form as
agreed with IFC;

﻿

(i)use all reasonable efforts to ensure the continuing implementation and
operation of the E&S Management System to assess and manage the social and
environmental performance of the Project in a manner consistent with the
Performance Standards and the EHS Guidelines;

﻿

(j)from time to time, execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered such further instruments as may reasonably be
requested by IFC for perfecting or maintaining in full force and effect the
Security or for re-registering the Security or otherwise to enable the Borrower
to comply with its obligations under the Transaction Documents;

﻿

(k)(i) obtain and maintain in force (and where appropriate, renew in a timely
manner) all Authorizations (including any Authorizations from any Authority of
the GOG and/or CEMAC) that are necessary for the implementation of the Project,
the carrying out of the Borrower's business and operations generally and the
compliance by the Borrower with all its obligations under the Transaction
Documents and the Material Contracts; and

﻿

(ii)comply with all the conditions and restrictions contained in, or imposed on
the Borrower by, those Authorizations;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(l)enter into and maintain in effect at all times a Marketing Contract relevant
for the sale of production from the Etame Block Fields in a form satisfactory to
IFC, and deliver to IFC a signed copy of such Marketing Contract in effect from
time to time;

﻿

(m)pay all royalties and all Taxes including license and other fees, which are
properly assessed against it, not later than the due date therefor, except for
Taxes being contested in good faith and for which adequate reserves have been
established in accordance with Accounting Principles;

﻿

(n)maintain at all times, the DSCR for the current Calculation Period at or
above the Minimum Level;

﻿

(o)ensure that on each Quarter End Date, the ratio of Net Debt as at that
Quarter End Date to EBITDAX for the Relevant Period ending on that Quarter End
Date shall be less than 3.0:1;

﻿

(p)ensure that (i) the funds in the VAALCO Accounts are used only as permitted
in accordance with the Transaction Documents and (ii) the funds in the Etame
Accounts are used only as permitted in accordance with the Etame Accounts
Agreement;

﻿

(q)ensure that the amount standing to the credit of the VAALCO Operating Account
is at all times not less than the then-current Minimum Interest/Fees Reserve
Amount.

﻿

(r)consult with IFC prior to the appointment by the Borrower of an expert or
arbitrator pursuant to the provisions of any Material Contract to resolve any
disputes referred to in Section 6.03 (j);

﻿

(s)periodically review the form of the Annual Monitoring Report and advise IFC
as to whether modification of the form is necessary based on any changes in the
Project, and/or revise the form as agreed with or requested by IFC;

﻿

(t)at all times duly (i) maintain (x) its corporate existence in the State of
Delaware or, after the Conversion, Gabon and (y) maintain any qualifications for
doing business in Gabon and Texas under the applicable laws of Gabon and Texas,
respectively, and comply, in a timely manner, with all the laws applicable to
it, and (ii) comply with its Charter; 

﻿

(u)ensure that any interest rate of any Affiliate Subordinated Debt shall not,
at any time, be higher than the interest rate specified in respect of any Loan
under this Agreement;

﻿

(v)contemporaneously with the execution of this Agreement, provide the Sponsor
and the VAALCO Accounts Bank with a copy of this Agreement;

﻿

(w)in the event the GOG or any of its Authorities or assigns elects to exercise
its preference rights under Article 24 and/or Article 25 of the PSC, ensure that
any payments made by the GOG and/or its Authorities or assigns, following the
exercise of such rights, are paid to



 

--------------------------------------------------------------------------------

 

 

 

the Etame Revenue Account or, if required to be paid elsewhere, are transferred
promptly to the Etame Revenue Account;

﻿

(x) comply with all of its obligations under the Material Contracts and at all
times maintain and enforce its rights under the Material Contracts;

﻿

(y)other than as required under Section 35 of the PSC, export the entire
Borrower's share (as determined in accordance with the PSC and JOA) of the oil
produced from the Etame Block Fields and receive Dollar-denominated sales
proceeds therefor;

﻿

(z)ensure adequate segregation of costs including financing thereof incurred in
connection with the Project and any other activity for the purpose of the books
of account and other records in conformity with applicable law, the PSC, the JOA
and any other relevant agreement and in accordance with the Accounting
Principles;

﻿

(aa)prior to the election by any Project Partner to take any of its share of oil
production from the Etame Block Fields in kind, ensure that such Project Partner
has (i) entered into an agreement with the Operator that provides, inter alia,
that all proceeds from the sale of such oil are deposited directly into the
Etame Revenue Account, such agreement to be satisfactory in form and substance
to IFC, or (ii) entered into such other arrangements with the Operator as shall
be acceptable to IFC, acting reasonably, to ensure that such Project Partner is
able to fulfill its direct or indirect obligations under or in connection with
any Material Contracts;

﻿

(bb)within 120 days of the end of each Fiscal Year,

﻿

(i)procure the public disclosure of all material national, regional and local
payments in respect of taxes, royalties, bonus and signature payments and all
other material payments that are in the nature of taxes, profit share,
recoverable petroleum costs, production share, or for rights to access resources
made in that Fiscal Year by or on behalf of the Borrower, the Sponsor and/or any
of their respective Affiliates to any local, regional or national Authority in
each jurisdiction in which any Borrowing Base Asset is located (including any
state-owned company in each such jurisdiction); provided that, such disclosure
shall be substantially in the form set out in Schedule 12  (Material Payments
Made to Government); and

﻿

(ii)publish on a webpage readily accessible to the public in the language of the
contracts, the PSC (and any material amendments thereto together with the GOG
decrees approving such amendments) and EEAs; provided that, such publication
shall be made prior to the date of the First Loan and maintained until all
monies payable under this Agreement have been paid in full to IFC;  and

﻿

(cc)deliver to IFC, promptly following publication, a copy of all information
disclosed pursuant to Section 6.01 (bb).





 

--------------------------------------------------------------------------------

 

 

 

﻿

Section 6.02.  Negative Covenants.  Unless IFC otherwise agrees, the Borrower
shall not:

﻿

(a)make any Restricted Payments:

﻿

(i)other than during a Restricted Payment Period; and

﻿

(ii)if, either prior to or after making such Restricted Payment: 

﻿

(A)an Event of Default or Potential Event of Default exists or would occur and
be continuing;

﻿

(B)[Reserved]; 

﻿

(C)the DSCR for the then-current Calculation Period is below the Minimum Level;

﻿

(D)the ratio of Net Debt as at the most recent Quarter End Date to EBITDAX for
the Relevant Period ending on that Quarter End Date would be equal to or greater
than 3.0:1; or

﻿

(E)[Reserved];

﻿

(F)the amount standing to the credit of the VAALCO Operating Account is less
than the then-current Minimum Interest/Fees Reserve Amount;

﻿

provided always that if the Borrower is permitted to make any Restricted
Payments pursuant to this Section 6.02 (a), such Restricted Payments shall be
made in accordance with the terms of the VAALCO Accounts Agreement;

﻿

(b)incur expenditures or commitments for expenditures for fixed or other
non‑current assets other than those required for carrying out the Project and
other expenditures included in the IFC Base Case; 

﻿

(c)incur, assume or permit to exist any Debt except for Permitted Debt;

﻿

(d)enter into any agreement or arrangement to lease any property or equipment of
any kind, except the FPSO Contract and leases of land/buildings and equipment,
as necessary to carry on the Borrower's business and operate the Project;

 

(e)enter into any Derivative Transaction or assume the obligations of any party
to any Derivative Transaction unless the Derivative Transaction is consistent
with a hedging program previously approved by IFC, which approval shall not be
unreasonably withheld;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(f)enter into any agreement or arrangement to guarantee or, in any way or under
any condition, assume or become obligated for all or any part of any financial
or other obligation of another Person except as required by the terms of the
JOA; 

﻿

(g)create or permit to exist any Lien on any property, revenues or other assets,
present or future, of the Borrower, except for Permitted Liens;

﻿

(h)enter into any transaction except in the ordinary course of business on the
basis of arm's‑length arrangements (including transactions whereby the Borrower
might pay more than the ordinary commercial price for any purchase or might
receive less than the full ex‑works commercial price (subject to normal trade
discounts) for its products);

﻿

(i)establish any sole and exclusive purchasing or sales agency;

﻿

(j)enter into any partnership, profit‑sharing or royalty agreement or other
similar arrangement whereby the Borrower's income or profits are, or might be,
shared with any other Person;

﻿

(k)enter into any management contract or similar arrangement whereby its
business or operations are managed by any other Person;

﻿

(l)form or have any Subsidiary, except for the formation of VAALCO Gabon S.A. in
connection with the Conversion; 

﻿

(m)make or permit to exist loans or advances to, or deposits (except commercial
bank deposits in the ordinary course of business) with, other Persons or
investments in any Person or enterprise other than as permitted by the VAALCO
Accounts Agreement, the Etame Accounts Agreement and Section 4.8 of the JOA and
the Accounting Procedures set forth in Exhibit "A" to the JOA;

﻿

(n)change its Charter in any material respect;

﻿

(o)change its Fiscal Year;

﻿

(p)change in any material way the nature or scope of the Project or change the
nature of its present or contemplated business or operations as contemplated
pursuant to the Project Documents and the Borrower’s Authorizations;

﻿

(q)sell, transfer, lease or otherwise dispose of all or a substantial part of
its assets, other than inventory, whether in a single transaction or in a series
of transactions, related or otherwise other than assets that have been worn out
or are  obsolete and are replaced or upgraded or that are no longer required for
the purposes of carrying out the Project, in each case in the ordinary course of
business and in a manner consistent with the Transaction Documents;

﻿

(r)undertake or permit any merger, spin-off, consolidation or reorganization;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(s)terminate, amend or grant any consent or waiver with respect to any provision
of any Material Contract; provided that the Borrower may from time to time amend
or grant consents or waivers with respect to (i) provisions of a Material
Contract (other than the PSC, JOA and the Etame Accounts Agreement) if necessary
for the implementation and safe and efficient operation of the Project so long
as such amendments, consents or waivers have no Material Adverse Effect and do
not change any material provisions such as the parties to such Material
Contracts, pricing and payment and term, etc.; and (ii) provisions of the PSC
and/or the JOA solely for the purposes of effectuating a permitted transfer of
interests thereunder by one of the other Project Partners but in no event by the
Borrower;

﻿

(t)use the proceeds of any Loan in the territories of any country which is not a
member of the World Bank or for reimbursements of expenditures in those
territories or for goods produced in or services supplied from any such country;

﻿

(u)engage in any business activity outside the scope of the PSC and with respect
to activities within the scope of the PSC, any business activity that might
hinder the completion and normal operations of the Project or the Borrower's
ability to perform fully its obligations under the Transaction Documents and
Material Contracts;

﻿

(v)engage in (and shall not authorize or permit any Affiliate or any other
Person acting on its behalf to engage in) with respect to the Project or any
transaction contemplated by this Agreement, any Sanctionable Practices.  The
Borrower further covenants that should IFC notify the Borrower of its concerns
that there has been a violation of the provisions of this Section or of Section
4.01 (s) of this Agreement, it shall cooperate in good faith with IFC and its
representatives in determining whether such a violation has occurred, and shall
respond promptly and in reasonable detail to any notice from IFC, and shall
furnish documentary support for such response upon IFC's request;

﻿

(w)enter into any transaction or engage in any activity prohibited by any
resolution of the United Nations Security Council under Chapter VII of the
United Nations Charter;

﻿

(x)conduct business or enter into any transaction with, or transmit funds
through (and shall not authorize or permit any Affiliate or any other Person
acting on its behalf to conduct business, enter into any transaction with, or
transmit funds through), a Shell Bank;

﻿

(y)reduce its working interest under the PSC and JOA below 30.35% during the
exploration phase and below 28.07% during the production phase;

﻿

(z)create or permit to exist any Lien on the Houston Account; and

﻿

(aa)use the proceeds of any Loan in connection with the development of the
Ebouri Project prior to obtaining the Ebouri Project Authorizations and the
written approval of IFC.

﻿





 

--------------------------------------------------------------------------------

 

 

 

Section 6.03.Reporting Requirements.  Unless IFC otherwise agrees, the Borrower
shall:

﻿

(a)as soon as available but in any event within forty (40) days after the end of
each Quarter End Date, deliver to IFC:

﻿

(i)two (2) copies of the Borrower's complete financial statements for such
quarter prepared in accordance with the Accounting Principles (and, to the
extent required by applicable law after the Conversion, a copy of the financial
statements for such quarter prepared in accordance with the generally accepted
accounting principles as in effect in Gabon, together with a description of the
basis for the differences (if any) from the financial statements prepared in
accordance with the Accounting Principles), certified by an Officer of the
Borrower;

﻿

(ii)a report, with respect to the relevant Development Plans and Work Program
and Budgets, on the progress in implementation of the Project, including any
factors that have or could reasonably be expected to have a Material Adverse
Effect;

﻿

(iii)a certificate from an Officer of the Borrower attaching a description of
available data on monthly rates for sales, on oil, gas and water production and
injection rates and other items of maintenance and improvements and
extraordinary items relating to the Project; and

﻿

(iv)a statement of all transactions during that quarter between the Borrower and
each of its Affiliates, if any, and a certification by an Officer of the
Borrower that those transactions were on the basis of arm's-length arrangements;

﻿

(b)as soon as available but in any event within one hundred twenty (120) days
after the end of each Fiscal Year, deliver to IFC:

﻿

(i)two (2) copies of its complete and audited financial statements for that
Fiscal Year, which are in agreement with its books of account and prepared in
accordance with the Accounting Principles (and, to the extent required by
applicable law after the Conversion, a  copy of the audited financial statements
for such Fiscal Year prepared in accordance with the generally accepted
accounting principles as in effect in Gabon, together with a description of the
basis for the differences (if any) from the audited financial statements
prepared in accordance with the Accounting Principles), together with the
Auditors' audit report on them, all in form satisfactory to IFC;

﻿

(ii)a management letter and such other communication from the Auditors to the
Borrower or its management commenting, with respect to that Fiscal



 

--------------------------------------------------------------------------------

 

 

 

Year, on, among other things, the adequacy of the Borrower's financial  control
procedures, accounting systems and management information system and on the
deficiencies, if any, that the Auditors consider material in the Borrower's
financial accounting and other systems, management and accounts;

﻿

(iii)a report, prepared and certified by the Chief Financial Officer of the
Borrower, confirming that the Borrower was in compliance with the financial
ratios and financial covenants contained in Sections 6.01 (Affirmative
Covenants) and 6.02 (Negative Covenants) as of the end of that Fiscal Year or,
as the case may be, detailing any non‑compliance;

﻿

(iv)a report by the Borrower on its operations during that Fiscal Year, in the
form of, and addressing the topics listed in, Schedule 6;

﻿

(v)a statement by the Borrower of all transactions between the Borrower and each
of its Affiliates, if any, during that Fiscal Year, and a certification by an
Officer of the Borrower that those transactions were on the basis of
arm's-length arrangements;

﻿

(vi)a certification from an Officer of the Borrower that, to the best of such
Officer's knowledge after due inquiry, there exists no Event of Default or
Potential Event of Default or, if such event exists, specifying its nature, the
period of its existence and what action the Borrower proposes to take with
respect to it; and

﻿

(vii)a report by the Borrower in the form of Schedule 11 (Development Impact
Data for Annual Monitoring Report) and any other related information requested
by IFC;

﻿

(c)deliver to IFC, promptly following receipt, a copy of any management letter
or other communication sent by the Auditors (or any other accountants retained
by the Borrower) to the Borrower or its management in relation to the Borrower's
financial, accounting and other systems, management or accounts, if not provided
pursuant to Section 6.03 (b) (ii);

﻿

(d)within ninety (90) days of the end of each Fiscal Year, deliver to IFC:

(i)the completed Annual Monitoring Report, together with a certification from a
duly qualified independent consultant or

﻿

(ii)a report from an independent monitoring group approved by IFC covering all
aspects of the Annual Monitoring Report form,

﻿

in each case, confirming compliance with the E&S Action Plan and the social and
environmental covenants set forth in Section 6.01 (g), as the case may be,
identifying any non-compliance or failure and the actions being taken to remedy
it;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(e)as soon as possible but no later than three (3) days after its occurrence,
notify IFC of any social, labor, health and safety, security or environmental
incident, accident or circumstance having, or which could reasonably be expected
to have, a Material Adverse Effect or a material adverse impact on the
implementation or operation of the Project in accordance with the Performance
Standards and the EHS Guidelines, specifying in each case the nature of the
incident, accident or circumstance and any effects resulting or likely to result
therefrom, and the measures the Borrower is taking or plans to take to address
them and to prevent any future similar event; and keep IFC informed of the
on-going implementation of those measures and plans;

﻿

(f)give notice to IFC, concurrently with the Borrower's notification to its
stockholders, of any scheduled meeting of its stockholders, such notice to
include the agenda of the meeting; and, as soon as available, deliver to IFC two
(2) copies of:

 

(i)all material notices, reports and other communications of the Borrower to its
stockholders, whether any such communication has been made on an individual
basis or by way of publication in a newspaper or other communication medium;

﻿

(ii)the minutes of all stockholders' meetings;

﻿

(iii)any documents to be approved at such meetings related to the Conversion;
and

﻿

(iv)any documents approved at such meetings;

﻿

(g) give notice to IFC of any meetings of the Operating Committee and the
Technical Committee (as each such term is defined in the JOA) and the Technical
Consulting Committee (as such term is defined in PSC); and, as soon as
available, deliver to IFC two (2) copies of:

﻿

(i)all notices, reports and other communications material to the Etame Block or
the Etame Block Fields approved in connection with such meetings;

﻿

(ii)the minutes of all such meetings; and

﻿

(iii)copies of any material presentations given at such meetings;

﻿

(h)deliver copies to IFC of all Development Plans for the Etame Block or Etame
Block Fields approved by the Operating Committee pursuant to the JOA and all
EIA(s) in relation to the Project; 

﻿

(i)promptly notify IFC of any proposed change in the nature or scope of the
Project or the business or operations of the Borrower and of any event or
condition which has or may reasonably be expected to have a Material Adverse
Effect;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(j)promptly upon becoming aware of (i) any litigation or administrative
proceedings before any Authority or arbitral body to which the Borrower is or
may become a party; (ii)  any material dispute with any Authority or any other
Project Partner; (iii) any technical or other material disputes with any other
third party under any Project Document; or (iv) the occurrence of any event of
force majeure under any Project Document, notify IFC of that event specifying
the nature of that litigation, the proceedings or the event and the steps the
Borrower is taking or proposes to take with respect thereto;

﻿

(k)promptly upon the occurrence of an Event of Default or Potential Event of
Default, notify IFC specifying the nature of that Event of Default or Potential
Event of Default and any steps the Borrower is taking to remedy it;

﻿

(l)provide to IFC, in a timely manner, the insurance certificates and other
information referred to in Section 6.04 (d) (Insurance); 

﻿

(m)(i)for the period from the date of this Agreement to but excluding the
Effective Date,  provide to IFC a Reserves Certification, at the Borrower's
expense, within forty-five (45) days of the end of each Fiscal Year and, from
time to time but no more than two (2) times per Fiscal Year, as otherwise
reasonably requested by IFC; and

﻿

(ii)for the period from the Effective Date, provide to IFC a  Reserves Report,
 at the Borrower's expense,  within forty-five (45) days of the end of each
Fiscal Year; 

﻿

(n)promptly notify IFC if (i) the GOG or any of its Authorities or assigns
notifies the Borrower that the GOG or its assigns is exercising its preference
rights under Article 24 and/or Article 25 of the PSC or (ii) the Borrower has
reason to believe the GOG and/or any of its Authorities or assigns intends to
exercise such rights;

﻿

(o)promptly provide to IFC such information about the Borrower, its assets and
the Project that IFC requests from time to time on behalf of any Participant for
such Participants to satisfy requirements under applicable law and regulations,
including those concerning anti-money laundering and combating the financing of
terrorism (AML/CFT);

﻿

(p)as soon as available provide to IFC (i) the results of any crude marketing
bidding process undertaken in connection the Borrowing Base Assets and (ii) each
Crude Oil Entitlement Report;

﻿

(q)not later than sixty (60) days prior to (i) each Semi-Annual Date, and (ii)
any other interim date specified from time to time by notice from IFC to the
Borrower (any such date to be not less than ninety (90) days after such notice),
provide to IFC a certificate from an Officer of the Borrower attaching a copy of
(x) the then-current Work Program and Budget for the Etame Block or Etame Block
Fields approved by the Operating Committee pursuant to the JOA and (y) a
reserves report prepared by the Borrower and in form and substance satisfactory
to



 

--------------------------------------------------------------------------------

 

 

 

IFC that includes projected capital expenditures, operating expenses, annual
production profiles and the economic life of the relevant Etame Block Fields;
and

﻿

(r)promptly provide to IFC such other information as IFC from time to time
requests about the Borrower, its assets and the Project (including evidence of
the amount standing to the credit of the VAALCO Operating Account).

﻿

Section 6.04.  Insurance.  

﻿

(a)Insurance Requirements and Borrower's Undertakings. Unless IFC otherwise
agrees, the Borrower shall:

﻿

(i)insure and keep insured, with financially sound and reputable insurers, all
its assets and business against all insurable losses to include the insurances
specified in Annex D and any insurance required by law;

﻿

(ii)punctually pay any premium, commission and any other amounts necessary for
effecting and maintaining in force each insurance policy;

﻿

(iii)promptly notify the relevant insurer of any claim by the Borrower under any
policy written by that insurer and diligently pursue that claim;

﻿

(iv)comply with all warranties under each policy of insurance;

﻿

(v)not do or omit to do, or permit to be done or not done, anything which might
prejudice the Borrower's, or, where IFC is a loss payee or an additional named
insured, IFC's right to claim or recover under any insurance policy; and

﻿

(vi)not vary, rescind, terminate, cancel or cause a material change to any
insurance policy;

﻿

provided always that if at any time and for any reason any insurance required to
be maintained under this Agreement shall not be in full force and effect, then
IFC shall thereupon or at any time while the same is continuing be entitled (but
have no such obligation) on its own behalf to procure such insurance at the
expense of the Borrower and to take all such steps to minimize hazard as IFC may
consider expedient or necessary.

﻿

(b)Policy Provisions.  Each insurance policy required to be obtained pursuant to
this Section 6.04 shall be in English language, be on terms and conditions
acceptable to IFC, and shall contain cut-through provisions, and assignment of
reinsurance proceeds with respect to insurance governed by Gabon law, together
with provisions to the effect that:

﻿

(i)no policy can expire nor can it be cancelled or suspended by the Borrower or
the insurer for any reason (including failure to renew the policy or to pay the
premium or any other amount) unless IFC and, in the case of



 

--------------------------------------------------------------------------------

 

 

 

expiration or if cancellation or suspension is initiated by the insurer, the
Borrower receive at least forty-five (45) days' notice (or such lesser period as
IFC may agree in respect of cancellation, suspension or termination in the event
of war and kindred peril) prior to the effective date of termination,
cancellation or suspension;

﻿

(ii)IFC and all contractors working at the Project site during the construction
phase are named as additional named insured on all liability policies obtained
by the Borrower pursuant to Annex D and, to the best of the Borrower's efforts,
on any liability policies obtained by third parties in connection with the
Project;

﻿

(iii)where relevant, all its provisions (except those relating to limits of
liability) shall operate as if they were a separate policy covering each insured
party; and

﻿

(iv)on every insurance policy on the Borrower's assets which are the subject of
the Security and for business interruption, IFC is named as loss payee for any
claim of, or any series of claims arising with respect to the same event whose
aggregate amount is, the equivalent of three million Dollars ($3,000,000) or
more (which amount relates to the Etame Block Assets as a whole and not just the
Borrower's working interest therein).

﻿

(c)Application of Proceeds. 

﻿

(i)At its discretion, IFC may remit the proceeds of any insurance paid to it to
the Borrower to repair or replace the relevant damaged assets or may apply such
proceeds towards any amount payable to IFC under this Agreement, including to
repay or prepay all or any part of the Loan in accordance with Section 3.06
(Prepayment); provided that there shall be no minimum amount or notice period or
prepayment fee for any such prepayment.

﻿

(ii)The Borrower shall use any insurance proceeds it receives (whether from IFC
or directly from the insurers) with respect to the Borrower's working interest
(as determined in accordance with the PSC and JOA) in the Etame Block Assets for
loss of or damage to any asset solely to replace or repair that asset
consistently with good international oil and gas practices.

﻿

(d)Reporting Requirements.  Unless IFC otherwise agrees, the Borrower shall
provide to IFC the following:



(i)as soon as possible after its occurrence, notice of any event which entitles
the Borrower to claim for an aggregate amount exceeding the equivalent of one
million Dollars ($1,000,000) under any one or more insurance policies;





 

--------------------------------------------------------------------------------

 

 

 

﻿

(ii)within thirty (30) days after any insurance policy is issued to the
Borrower, a copy of that policy incorporating any loss payee provisions required
under Section 6.04 (b) (iv) (unless that policy has already been provided to IFC
pursuant to Section 5.01 (j) (Conditions of First Loan));

﻿

(iii)not less than ten (10) days prior to the expiry date of any insurance
policy (or, for insurance with multiple renewal dates, not less than ten (10)
days prior to the expiry date of the policy on the principal asset), a
certificate of renewal from the insurer, insurance broker or agent confirming
the renewal of that policy and the renewal period, the premium, the amounts
insured for each asset or item and any changes in terms or conditions from the
policy's issue date or last renewal, and confirmation from the insurer that
provisions naming IFC as loss payee or additional named insured, as applicable
remain in effect;

﻿

(iv)such evidence of premium payment as IFC may from time to time request; and

﻿

(v)any other information or documents on each insurance policy as IFC requests
from time to time.

﻿

Section 6.05.  IFC Base Case.  After receipt of the information submitted by the
Borrower in accordance with Section 6.03(q), the IFC Base Case shall be updated
by IFC (acting in its sole discretion). 

﻿

﻿

ARTICLE VII

﻿

Events of Default

﻿

﻿

Section 7.01.  Acceleration after Default.  If any Event of Default occurs and
is continuing (whether it is voluntary or involuntary, or results from operation
of law or otherwise), IFC may, by notice to the Borrower, require the Borrower
to repay the Loans or such part of the Loans of each Tranche as is specified in
that notice.  On receipt of any such notice, the Borrower shall immediately
repay the Loans (or that part of the Loans specified in that notice) and pay all
interest accrued on them, and any other amounts then payable under this
Agreement. The Borrower waives any right it might have to further notice,
presentment, demand or protest with respect to that demand for immediate
payment.

﻿

Section 7.02.  Events of DefaultIt shall be an Event of Default if:

﻿

(a)the Borrower fails (i) to pay when due any part of the principal of, or
interest on, any Loan or any fees payable in connection therewith or (ii) to
comply with its obligation under Section 6.01 (q), and such failure continues
for a period of five (5) days;





 

--------------------------------------------------------------------------------

 

 

 

﻿

(b)the Borrower or the Sponsor fails to pay when due any part of the principal
of, or interest on, any loan from IFC to the Borrower other than the Loans and
any such failure continues for the relevant period of grace provided for in the
agreement providing for that loan;

﻿

(c)the Borrower or the Sponsor fails to comply with any of its obligations under
this Agreement, the Guarantee, Subordination and Share Retention Agreement or
any other Transaction Document or any other agreement between it and IFC (other
than as set out in subsections (a) and (b) or as expressly addressed in this
Section 7.02 below), and any such failure continues for a period of thirty (30)
days after the date on which IFC notifies the Borrower  of that failure or, if
earlier, the date on which the Borrower or the Sponsor becomes aware of such
failure;

﻿

(d)any party to a Transaction Document (other than IFC or the Borrower or the
Sponsor) fails to observe or perform any of its obligations under that
Transaction Document, and any such failure continues for a period of thirty (30)
days after the date on which IFC notifies the Borrower of that failure or, if
earlier, the date on which the Borrower or the Sponsor becomes aware of such
failure;

﻿

(e)any representation or warranty made in Article IV or in connection with the
execution of, or any request (including a request for a Loan, or in respect of a
Rollover Loan, a deemed request) under, this Agreement or any other Transaction
Document is found to be incorrect in any material respect;

﻿

(f)any Authority condemns, nationalizes, seizes, or otherwise expropriates all
or any substantial part of the property or other assets of the Borrower or of
its capital stock, or assumes custody or control of that property or other
assets or of the business or operations of the Borrower or of its capital stock,
or takes any action for the dissolution or disestablishment of the Borrower or
any action that would prevent the Borrower or its officers from carrying on all
or a substantial part of its business or operations;

﻿

(g)the Borrower:

﻿

(i)takes any step (including petition, giving notice to convene or convening a
meeting) for the purpose of making, or proposes or enters into, any arrangement,
assignment or composition with or for the benefit of its creditors (including
any such steps taken during or after the Conversion);

﻿

(ii)ceases or threatens to cease to carry on its business or any substantial
part of its business; or

﻿

(iii)is unable, or admits in writing its inability to pay its debts as they fall
due or otherwise becomes insolvent;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(h)an order is made or an effective resolution passed or analogous proceedings
taken for the Borrower's winding up, bankruptcy or dissolution or a petition is
presented or analogous proceedings taken for the winding up or dissolution of
the Borrower;

﻿

(i)the beneficiary of any Lien lawfully takes possession, or a liquidator,
judicial custodian, receiver, administrative receiver or trustee or any
analogous officer is appointed, of the whole or any material part of the
undertaking or assets of the Borrower or any expropriation, attachment,
sequestration, distress or execution (or analogous process) is levied or
enforced upon or issued against any of the assets or property of the Borrower
for an amount in excess of the equivalent of one million five hundred thousand
Dollars ($1,500,000) and is not discharged within thirty (30) days;

﻿

(j)any other event occurs which under any applicable law would have an effect
analogous to any of those events listed in Section 7.02 (g), Section 7.02 (h)
and Section 7.02 (i);

﻿

(k) the Borrower fails to pay any of its Debt (other than the Loans or any other
loan from IFC to the Borrower) or to perform any of its obligations under any
agreement pursuant to which there is outstanding any Debt, and any such failure
continues for more than any applicable period of grace or any such Debt becomes
prematurely due and payable or is placed on demand, provided such non-payment or
non-performance will not be an Event of Default if (i) such non-payment or
non-performance relates to a Debt not exceeding five hundred thousand Dollars
($500,000) and (ii) is being contested by the Borrower in good faith in a court
of competent jurisdiction for reasons other than its inability to make due and
punctual payment and for which the Borrower has set aside adequate reserves;

﻿

(l)any Authorization necessary for the Borrower to perform and observe its
obligations under any Transaction Document, or to carry out the Project, is not
obtained when required or is rescinded, terminated, lapses or otherwise ceases
to be in full force and effect, including with respect to the remittance to IFC
or its assignees, in Dollars, of any amounts payable under any Transaction
Document, and is not restored or reinstated within thirty (30) days of notice by
IFC to the Borrower requiring that restoration or reinstatement;

﻿

(m)any Security Document or any of its provisions:

﻿

(i)is revoked, terminated or ceases to be in full force and effect or ceases to
provide the security intended or the priority contemplated under this Agreement
and/or the Guarantee, Subordination and Share Retention Agreement, without, in
each case, the prior consent of IFC;

﻿

(ii)becomes unlawful or is declared void; or

﻿

(iii)is repudiated or its validity or enforceability is challenged by any Person
and any such repudiation or challenge continues for a period of thirty (30)
days, during which period such repudiation or challenge has no effect;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(n)any Transaction Document (other than a Security Document) or any of its
provisions (including the obligation to pay any amount of interest, including
default interest, at the rates determined in accordance therewith):

﻿

(i)is revoked, terminated or ceases to be in full force and effect without, in
each case, the prior consent of IFC, and that event, if capable of being
remedied, is not remedied to the satisfaction of IFC (acting in its sole
discretion) within thirty (30) days of IFC's notice to the Borrower; or

﻿

(ii)is or becomes unlawful or is declared void;

﻿

(o)any Transaction Document (other than a Security Document) is repudiated or
the validity or enforceability of any of its provisions at any time is
challenged by any Person and such repudiation or challenge is not withdrawn
within thirty (30) days of IFC's notice to the Borrower requiring
that withdrawal; provided that no such notice shall be required or, as the case
may be, the notice period shall terminate if and when such repudiation or
challenge becomes effective;

﻿

(p)any Material Contract:

﻿

(i)is breached by any party to it and that breach has or could reasonably be
expected to have a Material Adverse Effect; or

﻿

(ii)is revoked, terminated or ceases to be in full force and effect without the
prior consent of IFC, or performance of any of the material obligations under
any such agreement becomes unlawful or any such agreement is declared to be void
or is repudiated or its validity or enforceability at any time is challenged by
any party to it;

﻿

(q) the Borrower ceases to be the Operator of the Project and the Person
designated as the Operator is not acceptable to IFC;

﻿

(r) the Borrower's right to participate in the Etame Block or the Etame Block
Fields is revoked;

﻿

(s) Control of the Borrower is transferred to any Person without the consent of
IFC, provided such consent shall not be unreasonably withheld if the proposed
transferee has a proven technical record in the international oil industry, if
relevant, sound financial standing and, in IFC's reasonable judgment, a good
reputation;

﻿

(t)a final judgment, order or arbitral award for the payment of money in excess
of the equivalent of one million five hundred thousand Dollars ($1,500,000) is
rendered against the Borrower or any of its properties and that judgment, order
or arbitral award continues to be unsatisfied for a period of thirty (30) days;

﻿





 

--------------------------------------------------------------------------------

 

 

 

(u)the Borrower ceases to carry on its business; or the Project is abandoned by
the Borrower or, all or a significant part of the operations of the Project or
in the Etame Block is interrupted for more than 180 consecutive days;

﻿

(v)any of the events specified in Section 7.02 (g) through (k) or in Section
7.02 (t) occur to the Sponsor or VAALCO International, or any of their
respective  properties, assets or share capital; provided that, in the case of
Section 7.02 (k) and Section 7.02 (t), such event shall only be an Event of
Default if the aggregate amount of the unpaid Debt or the final judgment, order
or award, as the case may be, exceeds one million five hundred thousand Dollars
($1,500,000) or its equivalent;

﻿

(w)there occurs any amendment, waiver or termination of the Etame Accounts
Agreement without IFC's prior written consent. 

﻿

Section 7.03.  Bankruptcy.  If the Borrower or the Sponsor is liquidated or
declared bankrupt, the Loan, all interest accrued on it and any other amounts
payable under this Agreement will become immediately due and payable without any
presentment, demand, protest or notice of any kind, all of which each of the
Borrower and the Sponsor waives.

﻿

﻿

ARTICLE VIII

﻿

Miscellaneous

﻿

﻿

Section 8.01.    Saving of Rights.  (a) The rights and remedies of IFC in
relation to any misrepresentation or breach of warranty on the part of the
Borrower shall not be prejudiced by any investigation by or on behalf of IFC
into the affairs of the Borrower, by the execution or the performance of this
Agreement or by any other act or thing by or on behalf of IFC which might, apart
from this Section, prejudice such rights or remedies.

﻿

(b)No course of dealing or waiver by IFC in connection with any condition of any
Loan under this Agreement shall impair any right, power or remedy of IFC with
respect to any other condition of any Loan, or be construed to be a waiver
thereof; nor shall the action of IFC with respect to any Loan affect or impair
any right, power or remedy of IFC with respect to any other Loan.

﻿

(c)Unless otherwise notified to the Borrower by IFC and without prejudice to the
generality of Section 8.01 (b), the right of IFC to require compliance with any
condition under this Agreement which may be waived by IFC with respect to any
Loan is expressly preserved for the purposes of any subsequent or other Loan.

﻿

(d)No course of dealing and no failure or delay by IFC in exercising, in whole
or in part, any power, remedy, discretion, authority or other right under this
Agreement or any other agreement shall waive or impair, or be construed to be a
waiver of or an acquiescence in, such or any other power, remedy, discretion,
authority or right under this Agreement, or in any manner



 

--------------------------------------------------------------------------------

 

 

 

preclude its additional or future exercise; nor shall the action of IFC with
respect to any default, or any acquiescence by it therein, affect or impair any
right, power or remedy of IFC with respect to any other default.

﻿

Section 8.02.  Notices.  (a)Any notice, request or other communication to be
given or made under this Agreement  to IFC or to the Borrower shall be in
writing and (subject to Sections 6.03 (e), (j) and (k) (Reporting Requirements)
and Section 8.05 (f) (Applicable Law and Jurisdiction)) shall be deemed to have
been duly given or made when it is delivered by hand, airmail, established
courier service or facsimile  to the party to which it is required or permitted
to be given or made at such party's address specified below or at such other
address as such party has from time to time designated by notice to the other
party hereto, and shall be effective upon receipt.

﻿

For the Borrower:

﻿

VAALCO Gabon (Etame), Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas 77042

United States of America

﻿

Facsimile:  713-623-0982

﻿

Attention:  President and Chief Executive Officer

﻿

﻿

For IFC:

﻿

International Finance Corporation

2121 Pennsylvania Avenue, N.W.

Washington, D.C. 20433

United States of America

﻿

Facsimile:  202- 974-4307

﻿

Attention:  Director, Infrastructure and Natural Resources 

﻿

With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Financial Operations, at:

﻿

Facsimile:  202-974-4318

﻿

(b)The Borrower shall ensure that any notices delivered pursuant to a Material
Contract that are to be provided to IFC, either directly or through the
Borrower, shall be delivered by one of the methods specified in Section 8.02
(a).







 

--------------------------------------------------------------------------------

 

 

 

Section 8.03.  English Language.  All documents to be provided or communications
to be given or made under this Agreement or any other Transaction Document shall
be in English and, where the original version of any such document or
communication is not in English, shall be accompanied by an English translation
certified by an authorized representative to be a true and correct translation
of the original. IFC may, if it so requires, obtain an English translation of
any document or communication received in any other language at the cost and
expense of the Borrower; and in either case IFC may deem any such translation to
be the governing version.

﻿

Section 8.04.  Term of Agreement.  This Agreement shall continue in force until
all monies payable under it have been fully paid in accordance with its
provisions.

﻿

Section 8.05.  Applicable Law and Jurisdiction.  (a)  This Agreement, and all
non-contractual obligations arising out of or in connection with it, is governed
by and shall be construed in accordance with English law.

﻿

(b)Subject to Section 8.05 (d), the parties agree that the courts of England
shall have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement  (including any dispute regarding non-contractual
obligations  and any dispute regarding the existence, validity or termination of
this Agreement or the consequences of its nullity) (a "Dispute") and, for such
purposes, irrevocably submit to the jurisdiction of such courts.  Final judgment
against the Borrower in any such action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction, including Gabon, by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the judgment, or in any other manner provided by law.

﻿

(c)For the purpose of Section 8.05 (b), the Borrower agrees that the courts of
England are the most appropriate and convenient courts to settle Disputes, and
irrevocably waives any objection which it might now or hereafter have to the
courts of England being nominated as the forum to hear and determine any
Disputes.

﻿

(d) Sections 8.05(b) and (c) are for the benefit of IFC only.  As a result, to
the extent permitted by applicable law, IFC may bring proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by
applicable law, IFC may bring concurrent proceedings in any number of
jurisdictions.

﻿

(e)The parties acknowledge and agree that no provision of this Agreement in any
way constitutes or  implies a waiver, termination or modification by IFC of any
privilege, immunity or exemption of IFC granted in the Articles of Agreement
establishing IFC, international conventions, or applicable law.

﻿

(f)Without prejudice to other methods of service allowed by law, any process
(whether issued from the English courts or elsewhere) may be served on the
Borrower by serving that process on Bird & Bird located at 15 Fetter Lane,
London EC4A 1JP (reference VAAEN.0001), England.    The Borrower may by not less
than ten (10) days' notice in writing to IFC provide a substitute address for
the service of process in England.  If the address for service provided for by
this Section 8.05 (f), or an address substituted in accordance with this Section



 

--------------------------------------------------------------------------------

 

 

 

8.05 (f), ceases for any reason to allow service of process in England, IFC may
by notice in writing to the Borrower appoint an agent to accept service on
behalf of the Borrower, and the Borrower agrees that service on that agent will
constitute valid service on it.

﻿

(g)To the extent that the Borrower may be entitled in any jurisdiction to claim
for itself or its assets immunity in respect of its obligations under this
Agreement or any other Transaction Document to which it is a party, from any
suit, execution, attachment (whether provisional or final, in aid of execution,
before judgment or otherwise) or other legal process or to the extent that in
any jurisdiction that immunity (whether or not claimed) may be attributed to it
or its assets, the Borrower irrevocably agrees not to claim and irrevocably
waives such immunity to the fullest extent permitted now or in the future by the
laws of such jurisdiction.

﻿

(h)The Borrower also consents with respect to any Dispute to the giving of any
relief or the issue of any process in connection with such Dispute including,
without limitation, the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such proceedings.

﻿

(i)To the extent that the Borrower may be entitled in any proceedings relating
to a Dispute or in any proceedings arising out of or in connection with any
Transaction Document (including any dispute regarding non-contractual
obligations and any dispute regarding the existence, validity or termination of
the Transaction Document) to which the Borrower is a party, to apply for or to
require that IFC post any security for the costs of the Borrower or for any
other matter, the Borrower agrees that it will not apply or impose that
requirement and, accordingly, it irrevocably waives any such entitlement that it
may otherwise have to the fullest extent permitted by applicable law.

﻿

Section 8.06.  Disclosure of Information.  (a)  IFC agrees to maintain the
confidentiality of all material non-public information provided by Borrower and
its Affiliates, except that, subject to confirming compliance with the
provisions of this Section, IFC may disclose any documents, records or
information about the Project or the Borrower to (i) its outside counsel,
auditors and rating agencies, (ii) any Person who intends to purchase a
Participation, and (iii) any other Person as IFC may deem appropriate in
connection with the administration of the Loan, including for the purpose of
exercising any power, remedy, right, authority, or discretion relevant to any
Transaction Document, or in connection with any proposed sale, transfer,
assignment or other disposition of IFC's rights as contemplated by Section 8.07.

﻿

(b)The Borrower acknowledges and agrees that, notwithstanding the terms of any
other agreement between the Borrower and IFC, a disclosure of information by IFC
in the circumstances contemplated by Section 8.06 (a) does not violate any duty
owed to the Borrower under this Agreement or under any such other agreement.

﻿

(c)IFC acknowledges that information furnished to it pursuant to this Agreement
or the Security Documents may include material non-public information concerning
the Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it will not use such information to deal in the
securities of the Borrower, its Affiliates or their related parties except in
accordance with the federal and state securities laws of the United States.





 

--------------------------------------------------------------------------------

 

 

 

﻿

Section 8.07.  Successors and Assignees.  This Agreement binds and benefits the
respective successors and assignees of the parties. However, the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior consent of IFC.

﻿

Section 8.08.  Amendments, Waivers and Consents.  Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by the parties.

﻿

Section 8.09.  Counterparts.  This Agreement may be executed in several
counterparts, each of which is an original, but all of which together constitute
one and the same agreement.

﻿

Section 8.10.  Severability. To the fullest extent permitted by law, the
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of any other
provision hereof in such jurisdiction or of such or any other provision in any
other jurisdiction.

﻿

Section 8.11.  Rights of Third Parties. A Person who is not a party to this
Agreement has no rights under the Contracts (Rights of Third Parties) Act 1999
to enforce any term of this Agreement.

﻿

[The remainder of this page was left blank intentionally]

﻿

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

﻿

﻿

VAALCO GABON (ETAME), INC.

﻿

﻿

By:

﻿

Name: 

﻿

Title: 

﻿

﻿

INTERNATIONAL FINANCE CORPORATION

﻿

﻿

By:



Name: 

﻿

Title:

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9

﻿

﻿

FACILITY AMORTIZATION SCHEDULE

﻿

Part I

Senior Tranche Commitment

﻿

Specified Period

Commitment ($)

From signing up to but excluding the Effective Date

35,000,000 

From the Effective Date up to and including the Final Maturity Date

0 

﻿

﻿

﻿

Part II

Subordinated Tranche Commitment

﻿

Specified Period

Commitment ($)

From signing up to but excluding the Effective Date

15,000,000 

From the Effective Date up to and including the Final Maturity Date

0 

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

Part III

Repayment Schedule for Initial Term Tranche

﻿

A.Repayment Schedule in the event the Additional Term Tranche is disbursed or
cancelled on or before September 15, 2016

﻿

Interest Payment Date

Principal Amount Due ($)

September 30, 2016

1,250,000

December 31, 2016

1,250,000

March 31, 2017

1,250,000

June 30, 2017

1,250,000

September 30, 2017

1,250,000

December 31, 2017

1,250,000

March 31, 2018

1,250,000

June 30, 2018

1,250,000

September 30, 2018

1,250,000

December 31, 2018

1,250,000

March 31, 2019

1,250,000

Final Maturity Date

1,250,000

﻿

B.Repayment Schedule in the event the Additional Term Tranche is disbursed or
cancelled after September 15, 2016, but on or before December 15, 2016

﻿

Interest Payment Date

Principal Amount Due ($)

December 31, 2016

2,500,000

March 31, 2017

1,250,000

June 30, 2017

1,250,000

September 30, 2017

1,250,000

December 31, 2017

1,250,000

March 31, 2018

1,250,000

June 30, 2018

1,250,000

September 30, 2018

1,250,000

December 31, 2018

1,250,000

March 31, 2019

1,250,000

Final Maturity Date

1,250,000

﻿





 

--------------------------------------------------------------------------------

 

 

C.Repayment Schedule in the event the Additional Term Tranche is disbursed or
cancelled after December 15, 2016

﻿

Interest Payment Date

Principal Amount Due ($)

March 31, 2017

3,750,000

June 30, 2017

1,250,000

September 30, 2017

1,250,000

December 31, 2017

1,250,000

March 31, 2018

1,250,000

June 30, 2018

1,250,000

September 30, 2018

1,250,000

December 31, 2018

1,250,000

March 31, 2019

1,250,000

Final Maturity Date

1,250,000

﻿





 

--------------------------------------------------------------------------------

 

 

Part IV

Repayment Schedule for Additional Term Tranche

﻿

A.Repayment Schedule in the event the Additional Term Tranche is disbursed on or
before December 15, 2016

﻿

Interest Payment Date

Repayment Installment (%)

December 31, 2016

14.29

March 31, 2017

14.29 

June 30, 2017

14.29 

September 30, 2017

14.29 

December 31, 2017

14.28

March 31, 2018

14.28

June 30, 2018

14.28 

﻿

B.Repayment Schedule in the event the Additional Term Tranche is disbursed after
December 15, 2016, but on or before December 31, 2016

﻿

Interest Payment Date

Repayment Installment (%)

March 31, 2017

16.67

June 30, 2017

16.67

September 30, 2017

16.67

December 31, 2017

16.67

March 31, 2018

16.66

June 30, 2018

16.66

﻿





 

--------------------------------------------------------------------------------

 

 



Signatories

﻿

SIGNED for and on behalf of

VAALCO GABON (ETAME), INC.

﻿

 

 

Signature:

/s/ Steven P. Guidry

 

Name:

Steven P. Guidry

 

Title:

Chief Executive Officer

 

﻿

﻿

SIGNED for and on behalf of

VAALCO ENERGY, INC.

Signature:

/s/ Steven P. Guidry

 

Name:

Steven P. Guidry

 

Title:

Chief Executive Officer

 

﻿

﻿

SIGNED for and on behalf of

INTERNATIONAL FINANCE CORPORATION

﻿

 

 

Signature:

/s/ Gabriel Goldschmidt

 

Name:

Gabriel Goldschmidt

 

Title:

Senior Manager

 

﻿

﻿

﻿

﻿

﻿

﻿

[Signature Page to Supplemental Agreement]

﻿



 

--------------------------------------------------------------------------------